Exhibit 10.1

 

 

 

TERM LOAN AGREEMENT

Dated as of November 18, 2020

among

STERIS PLC,

as a Borrower,

STERIS LIMITED,

as a Borrower,

SYNERGY HEALTH LIMITED,

as a Borrower

STERIS CORPORATION,

as a Borrower,

The Guarantors Party Hereto,

VARIOUS FINANCIAL INSTITUTIONS,

as Lenders,

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

BOFA SECURITIES, INC.,

PNC CAPITAL MARKETS LLC

and

CITIBANK, N.A.

as Syndication Agents

 

 

SUMITOMO MITSUI BANKING CORPORATION

as Documentation Agent

 

 

U.S. BANK NATIONAL ASSOCIATION,

DNB CAPITAL LLC

and

SANTANDER BANK, N.A.

as Senior Managing Agents

 

 

JPMORGAN CHASE BANK, N.A.,

BOFA SECURITIES, INC.,

PNC CAPITAL MARKETS LLC,

and

CITIBANK, N.A.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01

  Certain Defined Terms      1  

SECTION 1.02

  Computation of Time Periods      33  

SECTION 1.03

  Accounting Terms      33  

SECTION 1.04

  Terms Generally      34  

SECTION 1.05

  [Reserved]      34  

SECTION 1.06

  Currency Translations      34  

SECTION 1.07

  Divisions      35  

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

     35  

SECTION 2.01

  Advances      35  

SECTION 2.02

  Making the Advances      35  

SECTION 2.03

  [Reserved]      37  

SECTION 2.04

  [Reserved]      37  

SECTION 2.05

  [Reserved]      37  

SECTION 2.06

  Fees      37  

SECTION 2.07

  [Reserved]      37  

SECTION 2.08

  Repayment of Advances      37  

SECTION 2.09

  Interest on Advances      38  

SECTION 2.10

  Interest Rate Determination      38  

SECTION 2.11

  Optional Conversion of Advances      41  

SECTION 2.12

  Optional Prepayments of Advances      41  

SECTION 2.13

  Increased Costs      42  

SECTION 2.14

  Illegality      43  

SECTION 2.15

  Payments and Computations      43  

SECTION 2.16

  Taxes      44  

SECTION 2.17

  Sharing of Payments, Etc.      53  

SECTION 2.18

  Use of Proceeds      54  

SECTION 2.19

  Evidence of Debt      54  

SECTION 2.20

  Defaulting Lenders      54  

SECTION 2.21

  Mitigation      55  

SECTION 2.22

  VAT      56  

SECTION 2.23

  [Reserved]      57  

ARTICLE III CONDITIONS TO EFFECTIVENESS AND CLOSING

     57  

SECTION 3.01

  Conditions Precedent to Closing Date      57  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     59  

SECTION 4.01

  Representations and Warranties      59  

ARTICLE V COVENANTS

     64  

SECTION 5.01

  Affirmative Covenants      64  

 

i



--------------------------------------------------------------------------------

SECTION 5.02

  Negative Covenants      68  

SECTION 5.03

  Financial Covenants      74  

ARTICLE VI EVENTS OF DEFAULT

     74  

SECTION 6.01

  Events of Default      74  

ARTICLE VII THE AGENTS

     76  

SECTION 7.01

  Authorization and Action      76  

SECTION 7.02

  Administrative Agent Individually      77  

SECTION 7.03

  Duties of Administrative Agent; Exculpatory Provisions      77  

SECTION 7.04

  Reliance by Administrative Agent      78  

SECTION 7.05

  Delegation of Duties      78  

SECTION 7.06

  Resignation of Administrative Agent      79  

SECTION 7.07

  Non-Reliance on Administrative Agent and Other Lenders      79  

SECTION 7.08

  Other Agents      80  

SECTION 7.09

  Certain ERISA Matters      80  

ARTICLE VIII GUARANTY

     81  

SECTION 8.01

  Guaranty      81  

SECTION 8.02

  No Termination      82  

SECTION 8.03

  Waiver by the Guarantors      82  

SECTION 8.04

  Subrogation      82  

SECTION 8.05

  Waiver of Defenses      82  

SECTION 8.06

  Exhaustion of Other Remedies Not Required      83  

SECTION 8.07

  Stay of Acceleration      83  

SECTION 8.08

  Release of Guarantees      83  

SECTION 8.09

  Guaranty Limitations      84  

ARTICLE IX MISCELLANEOUS

     84  

SECTION 9.01

  Amendments, Etc.      84  

SECTION 9.02

  Notices, Etc.      86  

SECTION 9.03

  No Waiver; Remedies      88  

SECTION 9.04

  Costs and Expenses      88  

SECTION 9.05

  Right of Setoff      89  

SECTION 9.06

  Binding Effect      90  

SECTION 9.07

  Assignments and Participations      90  

SECTION 9.08

  Confidentiality      94  

SECTION 9.09

  [Reserved]      95  

SECTION 9.10

  Governing Law      95  

SECTION 9.11

  Execution in Counterparts      95  

SECTION 9.12

  Jurisdiction, Etc.      96  

SECTION 9.13

  Patriot Act Notice      97  

SECTION 9.14

  No Advisory or Fiduciary Responsibility      97  

SECTION 9.15

  Waiver of Jury Trial      97  

SECTION 9.16

  Conversion of Currencies      97  

SECTION 9.17

  [Reserved]      98  

 

ii



--------------------------------------------------------------------------------

SECTION 9.18

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
98  

 

iii



--------------------------------------------------------------------------------

SCHEDULES   Schedule I  

– Commitments

Schedule II  

– Administrative Agent’s Office; Certain Addresses for Notices

Schedule 4.01(f)  

– Legal Proceedings

Schedule 5.01(i)  

– Affiliate Transactions

Schedule 5.02(a)  

– Liens

Schedule 5.02(e)  

– Subsidiary Indebtedness

EXHIBITS   Exhibit A  

– Form of Notice of Borrowing

Exhibit B  

– Form of Assignment and Acceptance

Exhibit C-1  

– Form of Tax Compliance Certificate

Exhibit C-2  

– Form of Tax Compliance Certificate

Exhibit C-3  

– Form of Tax Compliance Certificate

Exhibit C-4  

– Form of Tax Compliance Certificate

Exhibit D  

– Form of Guarantor Joinder Agreement

 

iv



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This Term Loan Agreement (this “Agreement”) dated as of November 18, 2020 is
among STERIS plc, a public limited company organized under the laws of the
Republic of Ireland (“STERIS plc”), as a Borrower and a Guarantor, STERIS
Limited, a private limited company organized under the laws of England and Wales
(and formerly known as STERIS plc, a public limited company organized under the
laws of England and Wales) (“STERIS Limited”), as a Borrower and a Guarantor,
STERIS Corporation, an Ohio corporation (“STERIS Corporation”), as a Borrower
and a Guarantor, Synergy Health Limited, a private limited company organized
under the laws of England and Wales (“Synergy”), as a Borrower and a Guarantor,
the other Guarantors (as defined below) that are parties hereto from time to
time, the Lenders (as defined below) that are parties hereto, and JPMorgan Chase
Bank, N.A., as administrative agent (together with any successor thereto
appointed pursuant to Article VII, and including any applicable designated
Affiliate, the “Administrative Agent”) for the Lenders.

RECITALS

WHEREAS, STERIS plc intends to acquire, directly or indirectly (the
“Acquisition”) through one or more of its Subsidiaries, all of the equity
interests of Key Surgical LLC, a Delaware limited liability company (the
“Target”) pursuant to that certain Purchase Agreement, dated as of October 2,
2020, among KS Holdings LLC, a Delaware limited liability company, (ii) Key
Surgical Shareholders LLC, a Delaware limited liability company, (iii) Key
Surgical Management LLC, a Delaware limited liability company, (iv) WSHP KS
Investment LLC, a Delaware limited liability company, (v) the Target,
(vi) STERIS Corporation, (vii) STERIS plc and (viii) Brian O’Connell and Scot
Milchman (together with all schedules, exhibits and annexes thereto and all
letters and agreements affecting the terms thereof or entered into in connection
therewith, the “Acquisition Agreement”); and

WHEREAS, the Borrowers have requested that the Lenders provide a term loan
credit facility, and the Lenders are willing to do so on the terms and
conditions set forth herein, the proceeds of which will be used (a) to fund a
portion of the cash purchase price under the Acquisition Agreement, (b) to
refinance, prepay, repay, redeem, discharge or defease the existing indebtedness
of the Target and its subsidiaries and/or (c) to pay all or a portion of the
costs incurred by the Borrowers or any of its Subsidiaries in connection with
the Transactions.

IN CONSIDERATION THEREOF the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acknowledging Party” has the meaning set forth in Section 9.18.

“Acquisition” has the meaning set forth in the recitals hereto.



--------------------------------------------------------------------------------

“Acquisition Agreement” has the meaning set forth in the recitals hereto.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

“Advance” means an advance made pursuant to Section 2.01.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

“Agent Parties” has the meaning set forth in Section 9.02(c).

“Agents” means, collectively, the Administrative Agent, the Joint Lead
Arrangers, each Syndication Agent, the Documentation Agent and each Senior
Managing Agent.

“Agreement” has the meaning set forth in the introduction hereto.

“Agreement Currency” has the meaning set forth in Section 9.16.

“Ancillary Document” has a meaning set forth in Section 9.11.

“Anti-Corruption Laws” has the meaning set forth in Section 4.01(s).

“Applicable Creditor” has the meaning set forth in Section 9.16.

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Applicable Lending Office” or similar concept in
its Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office, branch, Subsidiary or affiliate
of such Lender as such Lender may from time to time specify to the Borrowers and
the Administrative Agent.

“Applicable Margin” means the rate per annum set forth under the corresponding
heading below based on the Level set forth below in effect as of such date:

 

2



--------------------------------------------------------------------------------

     Leverage Ratio    Applicable Margin
for Eurocurrency
Rate Advances   Applicable Margin for
Base Rate Advances

Level 1

   Greater than or equal to
3.00:1.00    1.500%   0.500%

Level 2

   Less than 3.00:1.00 but
greater than or equal to
2.50:1.00    1.375%   0.375%

Level 3

   Less than 2.50:1.00 but
greater than or equal to
2.00:1.00    1.250%   0.250%

Level 4

   Less than 2.00:1.00 but
greater than or equal to
1.50:1.00    1.125%   0.125%

Level 5

   Less than 1.50:1.00 but
greater than or equal to
1.00:1.00    1.000%   0.000%

Level 6

   Less than 1.00 to 1.00    0.875%   0.000%

For the period from the Closing Date until the last day of the calendar month in
which the financial statements are delivered for the first fiscal quarter after
the Closing Date (or, if earlier, required to be delivered) to the
Administrative Agent, the pricing grid shall be deemed to be Level 3.
Thereafter, the applicable Leverage Ratio for purposes of the pricing grid shall
be determined on, and any corresponding change to the Applicable Margin shall be
effective as of, the first day of the first calendar month (the “Reset Date”)
after the date upon which the Administrative Agent is delivered (or, if earlier,
required to be delivered), the required financial statements of the Reporting
Entity. In the event that the applicable financial statements are not delivered
on or prior to such Reset Date or to the extent an Event of Default has occurred
and is continuing on such Reset Date, the applicable Level shall be deemed to be
Level 1 from such Reset Date until such event is cured.

“Applicable Minimum Amount” means an amount equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (i) of Section 2.10.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

3



--------------------------------------------------------------------------------

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the NYFRB Rate plus 1/2 of 1%, (b) the rate of interest in effect for
such day as publicly announced from time to time by JPMorgan Chase Bank, N.A. as
its “prime rate,” and (c) the LIBO Rate for a one-month Interest Period plus
1.00%, provided that if the Base Rate as so determined would be less than 1%,
such rate shall be deemed to be 1% for the purposes of calculating such rate.
The “prime rate” is a rate set by JPMorgan Chase Bank, N.A. based upon various
factors including JPMorgan Chase Bank, N.A.’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
If the Base Rate is being used as an alternate rate of interest pursuant to
Section 2.10, then the Base Rate shall be the greater of clause (a) and (b)
above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.09(a)(i).

“Benchmark” means, initially, the LIBO Rate; provided that if a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred with
respect to the LIBO Rate or the then-current Benchmark, then “Benchmark” means
the applicable Benchmark Replacement to the extent that such Benchmark
Replacement has replaced such prior benchmark rate pursuant to clause (e) or
clause (h) of Section 2.10.

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date:

(1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

(2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment; and

(3) the sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to
(i) any selection or recommendation of a replacement benchmark rate or the
mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market

 

4



--------------------------------------------------------------------------------

convention for determining a benchmark rate as a replacement for the
then-current Benchmark for dollar-denominated syndicated credit facilities at
such time and (b) the related Benchmark Replacement Adjustment;

provided that, in the case of clause (1), the Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that, notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, upon the occurrence of a Term SOFR
Transition Event, and the delivery of a Term SOFR Notice, on the applicable
Benchmark Replacement Date the “Benchmark Replacement” shall revert to and shall
be deemed to be the sum of (a) Term SOFR and (b) the related Benchmark
Replacement Adjustment, as set forth in clause (1) of this definition (subject
to the first proviso above).

If the Benchmark Replacement as determined pursuant to clause (1), (2) or
(3) above would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement and the other Loan Documents).

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

(a) the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

(b) the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and

(2) for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero), that has been
selected by the Administrative Agent and the Borrowers for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining

 

5



--------------------------------------------------------------------------------

such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement for dollar-denominated syndicated
credit facilities;

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
the definition of “Business Day”, timing and frequency of determining rates and
making payments of interest, timing of borrowing requests or prepayment,
conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides in its reasonable discretion that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of such Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides in its reasonable discretion
is reasonably necessary in connection with the administration of this Agreement
and the other Loan Documents).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the then-current Benchmark:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein; or

(3) in the case of a Term SOFR Transition Event, the date that is thirty
(30) days after the date a Term SOFR Notice is provided to the Lenders and the
Borrower pursuant to Section 2.10(h); or

(4) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Administrative Agent has not received, by 5:00 p.m. (New York City
time) on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early
Opt-in Election from Lenders comprising the Required Lenders.

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination,

 

6



--------------------------------------------------------------------------------

the Benchmark Replacement Date will be deemed to have occurred prior to the
Reference Time for such determination and (ii) the “Benchmark Replacement Date”
will be deemed to have occurred in the case of clause (1) or (2) with respect to
any Benchmark upon the occurrence of the applicable event or events set forth
therein with respect to all then-current Available Tenors of such Benchmark (or
the published component used in the calculation thereof).

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

(1) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark
(or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Unavailability Period” means the period (if any) (x) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (1) or (2) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Loan
Document in accordance with Section 2.10 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document in accordance with Section 2.10.

“Beneficial Ownership Certification” has the meaning set forth in
Section 3.01(e)(ii).

 

7



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrowed Debt” means any Debt for money borrowed, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt represented by
notes, bonds, debentures or other similar evidences of Debt for money borrowed.

“Borrower” means, to the extent party hereto, each of STERIS plc, STERIS
Limited, STERIS Corporation and Synergy.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower, which:

(i) where it relates to a Treaty Lender that is a Lender on the day on which
this Agreement is entered into, contains the scheme reference number and
jurisdiction of tax residence stated opposite such Lender’s name in Part I of
Schedule I; and

(1) where the relevant Borrower is a Borrower on the Closing Date, is filed with
HM Revenue & Customs within 30 days of the date of this Agreement; or

(2) where the relevant Borrower has become a Borrower after the Closing Date, is
filed with HM Revenue & Customs within 30 days of the date on which that
relevant Borrower becomes such a Borrower; or

(ii) where it relates to a Treaty Lender that is a New Lender, contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the relevant Assignment and Acceptance, and:

(1) where the relevant Borrower is a Borrower as at the relevant Transfer Date,
is filed with HM Revenue & Customs within 30 days of that Transfer Date; or

(2) where the relevant Borrower is not a Borrower as at the relevant Transfer
Date, is filed with HM Revenue & Customs within 30 days of the date on which
that relevant Borrower becomes a Borrower.

“Borrower Materials” has the meaning specified in the last paragraph of
Section 5.01.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders to the Borrowers pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
obligations denominated in Dollars is located; provided, that when used in
connection with a Eurocurrency Rate Advance, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in the
relevant currency in the interbank eurocurrency market.

 

8



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) marketable direct obligations with maturities of
one year or less from the date of acquisition, issued by or fully guaranteed or
insured by (i) the United States Government or any agency or instrumentality
thereof or (ii) any member state of the European Union; (b) marketable general
obligations issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or any political subdivision, agency or taxing
authority of any such state, commonwealth or territory or any public
instrumentality thereof or any other foreign government or any agency or
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, which are rated at least A- by S&P or
A-1 by Moody’s; (c) marketable direct obligations with maturities of one year or
less from the date of acquisition, issued by an issuer rated at least A-/A-1 by
S&P or A3/P-1 by Moody’s; or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and, in either case, maturing within one year
from the date of acquisition; (d) certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits, notes, debt securities,
bankers’ acceptances and repurchase agreements, in each case having maturities
of one year or less from the date of acquisition, issued, and money market
deposit accounts issued or offered, by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
foreign commercial bank of recognized standing having combined capital and
surplus of not less than $100,000,000 or any bank (or the parent company of any
such bank) whose short-term commercial paper rating from S&P is at least A-1 or
from Moody’s is at least P-2 or an equivalent rating from another rating agency;
(e) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of investments,
and, in either case, maturing within one year from the date of acquisition;
(f) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (d) of this definition, having a term of not more
than 30 days, with respect to notes or other securities described in clause
(a) of this definition; (g) any notes or other debt securities or instruments
issued by any Person, (i) the payment and performance of which is premised upon
(A) securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of such
state, commonwealth or territory or any public instrumentality or agency thereof
or any foreign government or (B) loans originated or acquired by any other
Person pursuant to a plan or program established by any Governmental Authority
that requires the payment of not less than 95% of the outstanding principal
amount of such loans to be guaranteed by (1) a specified Governmental Authority
or (2) any other Person (provided that all or substantially all of such
guarantee payments made by such Person are contractually required to be
reimbursed by any other Governmental Authority), (ii) that are rated at least
AAA by S&P and Aaa by Moody’s and (iii) which are disposed of by the Reporting
Entity or any member of the Consolidated Group within one year after the date of
acquisition thereof; (h) shares of money market, mutual or similar funds that
(i) invest in assets satisfying the requirements of clauses (a) through (g) (or
any of such clauses) of this definition, and (ii) have portfolio assets of at
least $1,000,000,000; (i) any other investment which constitutes a “cash
equivalent” under GAAP as in effect from time to time; and (j) any other notes,
securities or other instruments or deposit-based products consented to in
writing by the Administrative Agent.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

9



--------------------------------------------------------------------------------

“Closing Date” means the Business Day on which all the conditions precedent in
Section 3.01 are satisfied or waived in accordance with Section 9.01, which date
is November 18, 2020.

“Closing Date Party” means each of: (i) STERIS plc, (ii) STERIS Limited,
(iii) STERIS Corporation, (iv) Synergy (v) Solar New US Holding Co, LLC,
(vi) Solar New US Parent Co, LLC, (vii) Solar US Acquisition Co, LLC,
(viii) American Sterilizer Company, (ix) Synergy Health US Holdings, Inc., (x)
STERIS Inc., (xi) Isomedix Inc., (xii) Isomedix Operations Inc., (xiii) STERIS
Instrument Management Services, Inc., (xiv) STERIS Europe, Inc., (xv) United
States Endoscopy Group, Inc., (xvi) Synergy Health Holdings Limited,
(xvii) Synergy Health Sterilisation UK Limited, (xviii) Synergy Health (UK)
Limited and (xix) STERIS Emerald IE Limited.

“Commitment” means as to any Lender, the commitment of such Lender to make an
Advance hereunder, as such commitment may be increased or reduced from time to
time pursuant to the terms hereof. The initial amount of each Lender’s
Commitment is the amount set forth for such Lender in the column labeled
“Commitment” opposite such Lender’s name on Schedule I hereto. As of the Closing
Date, the aggregate amount of the Commitments is $550,000,000. The Commitments
shall terminate in full on the Borrowing of the Advances on the Closing Date.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Consolidated Group for such period determined in accordance with GAAP
plus the following, to the extent deducted in calculating such Consolidated net
income: (a) Consolidated Interest Expense, (b) the provision for Federal, state,
local and foreign taxes based on income, profits, revenue, business activities,
capital or similar measures payable by the Reporting Entity and its Subsidiaries
in each case, as set forth on the financial statements of the Consolidated
Group, (c) depreciation (including depletion) and amortization expense, (d) any
extraordinary or unusual charges, expenses or losses, (e) net after-tax losses
(including all fees and expenses or charges relating thereto) on sales of assets
outside of the ordinary course of business and net after-tax losses from
discontinued operations, (f) any net after-tax losses (including all fees and
expenses or charges relating thereto) on the retirement of debt, (g) any other
non-recurring or non-cash charges, expenses or losses; provided that for any
period of four consecutive fiscal quarters nonrecurring cash expenses added back
pursuant to this clause (g) (other than those in connection with any
acquisition) shall not exceed the greater of (x) $50,000,000 and (y) 10% of
Consolidated EBITDA (before giving effect to such nonrecurring cash add back)
for the applicable four quarter period, (h) minority interest expense, and
(i) non-cash stock option expenses, non-cash equity-based compensation and/or
non-cash expenses related to stock-based compensation, and minus, to the extent
included in calculating such Consolidated net income for such period, the sum of
(i) any extraordinary or unusual income or gains, (ii) net after-tax gains (less
all fees and expenses or charges relating thereto) on the sales of assets
outside of the ordinary course of business and net after-tax gains from
discontinued operations (without duplication of any amounts added back in clause
(b) of this definition), (iii) any net after-tax gains (less all fees and
expenses or charges relating thereto) on the retirement of debt, (iv) any other
nonrecurring or non-cash income and (v) minority interest income, all as
determined on a Consolidated basis. In the event that the Reporting Entity or
any of its Subsidiaries acquired or disposed of any Person, business unit or
line of business or made any investment during the relevant period, Consolidated
EBITDA will be

 

10



--------------------------------------------------------------------------------

determined giving pro forma effect to such acquisition, disposition or
investment as if such acquisition, disposition or investment and any related
incurrence or repayment of Debt had occurred on the first day of the relevant
period, but shall not take into account any cost savings projected to be
realized as a result of such acquisition or disposition other than cost savings
permitted to be included under Regulation S-X of the Securities and Exchange
Commission; provided, that if appropriate financial items to calculate
Consolidated EBITDA on a pro forma basis for an acquisition or investment are
unavailable or were not prepared in accordance with GAAP, then the Reporting
Entity may elect not to include such financial items relating to such
acquisition or investment if the amount of Consolidated EBITDA attributable to
such acquisition or investment as reasonably determined in good faith by the
Reporting Entity is greater than or equal to $0 or is less negative than
negative $25,000,000.

“Consolidated Group” means the Reporting Entity and its Subsidiaries.

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Consolidated Group on a Consolidated basis determined in
accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and all commissions, discounts and other
fees and charges owed with respect to letters of credit, if any, and net costs
under Hedge Agreements relating to interest rates; provided that if the
Reporting Entity or any of its Subsidiaries acquired or disposed of any Person
or line of business during the relevant period, Consolidated Interest Expense
will be determined giving pro forma effect to any incurrence or repayment of
Debt related to such acquisition or disposition as if such incurrence or
repayment of Debt had occurred on the first day of the relevant period.

“Consolidated Total Assets” means, as of any date of determination, the net book
value of all assets at such date as reflected on the Consolidated balance sheet
of the Reporting Entity (or, as applicable, the entity that was most recently,
but is no longer, the Reporting Entity) most recently delivered pursuant to
Section 5.01(j)(i) or Section 5.01(j)(ii) (or prior thereto, as set forth in the
most recent Required Financial Statements).

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Borrowed Debt of the Consolidated Group determined on a Consolidated
basis as of such date.

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Reporting Entity on the first day of such period
or whose election to the board of directors of the Reporting Entity is approved
by a majority of the other Continuing Directors.

“Conversion,” “Convert,” or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.11.

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding Business Day adjustment) as such
Available Tenor.

“CTA” means the Corporation Tax Act 2009.

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the

 

11



--------------------------------------------------------------------------------

conventions for this rate selected or recommended by the Relevant Governmental
Body for determining “Daily Simple SOFR” for syndicated business loans;
provided, that if the Administrative Agent decides that any such convention is
not administratively feasible for the Administrative Agent, then the
Administrative Agent may establish another convention in its reasonable
discretion.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below directly guaranteed in any
manner by such Person, or the payment of which is otherwise provided for by such
Person, and (i) all Debt referred to in clauses (a) through (h) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement specified in Article VI that notice be given
or time elapse or both.

“Default Interest” has the meaning specified in Section 2.09(b).

“Defaulting Lender” means, subject to Section 2.20(c), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrowers or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or

 

12



--------------------------------------------------------------------------------

public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or a Borrower, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that for the
avoidance of doubt, a Lender shall not be a Defaulting Lender solely by virtue
of (A) the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority or (B) in
the case of a solvent Person, the precautionary appointment of an administrator,
guardian or custodian or similar official by a Governmental Authority under or
based on the law of the country where such Person is organized if the applicable
law of such jurisdiction requires that such appointment not be publicly
disclosed, in any such case, where such ownership or action, as applicable, does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding as to such Lender absent demonstrable error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.20(c))
upon delivery of written notice of such determination to the Borrowers and each
Lender.

“Direction” has the meaning specified in Section 2.16(g)(iv)(C)(1).

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disposition” has the meaning specified in Section 5.02(f).

“Documentation Agent” means Sumitomo Mitsui Banking Corporation.

“Dollars” and the “$” sign each means lawful currency of the United States.

“Dollar Equivalent” means, on any date, with respect to any amount in any
currency other than Dollars, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the Spot
Rate with respect to such currency at the time in effect pursuant to the
provisions of such Section 1.05.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Early Opt-in Election” means, if the then-current Benchmark is LIBO Rate, the
occurrence of:

 

13



--------------------------------------------------------------------------------

(i) a notification by the Administrative Agent to (or the request by the
Borrowers to the Administrative Agent to notify) each of the other parties
hereto that at least five currently outstanding dollar-denominated syndicated
credit facilities at such time contain (as a result of amendment or as
originally executed) a SOFR-based rate (including SOFR, a term SOFR or any other
rate based upon SOFR) as a benchmark rate (and such syndicated credit facilities
are identified in such notice and are publicly available for review), and

(ii) the joint election by the Administrative Agent and the Borrowers to trigger
a fallback from LIBO Rate and the provision by the Administrative Agent of
written notice of such election to the Lenders.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means any electronic symbol or process attached to, or
associated with, any contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by a Person publicly identified on the most current list of
“Specially Designated Nationals and Blocked Persons” published by OFAC, (ii) is
the target of a sanctions program or sanctions list (A) administered by OFAC,
the European Union or Her Majesty’s Treasury, or (B) under the International
Emergency Economic Powers Act, the Trading with the Enemy Act, the Iran
Sanctions Act, the Comprehensive Iran Sanctions, Accountability and Divestment
Act, and the Iran Threat Reduction and Syria Human Rights Act, each as amended,
section 1245 of the National Defense Authorization Act for Fiscal Year 2012 or
any Executive Order promulgated pursuant to any of the foregoing (collectively
(A) and (B) referred to as “Sanctions”) or (iii) resides, is organized or
chartered, or has a place of business in a country or territory that is the
subject of a Sanctions program administered by OFAC that prohibits dealing with
the government of such country or territory (unless, in the case of clauses (i),
(ii), or (iii), such Person has an appropriate license to transact business in
such country or territory or otherwise is permitted to reside, be organized or
chartered or maintain a place of business in such country or territory without
violating any Sanctions).

 

14



--------------------------------------------------------------------------------

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of the Reporting Entity’s controlled group, or under common control
with such Reporting Entity, within the meaning of Section 414 of the Internal
Revenue Code.

“ERISA Event” means:

(a) (i) the occurrence of a reportable event, within the meaning of Section 4043
of ERISA, with respect to any Plan unless the 30-day notice requirement with
respect to such event has been waived by the PBGC, or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such Section) are being met with a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days;

(b) the application for a minimum funding waiver with respect to a Plan;

(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA);

(d) the cessation of operations at a facility of the Reporting Entity or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;

 

15



--------------------------------------------------------------------------------

(e) the withdrawal by the Reporting Entity or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA;

(f) the conditions for the imposition of a lien under Section 303(k) of ERISA
shall have been met with respect to any Plan; or

(g) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that could constitute grounds for the termination of, or
the appointment of a trustee to administer, a Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.09(a)(ii).

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” has the meaning specified in Section 2.16(a).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 23, 2018 (as amended by the First Amendment dated as of March 5, 2019, the
Second Amendment dated as of June 24, 2019, and as further amended, supplemented
or otherwise modified) among STERIS plc, STERIS Limited, Synergy and STERIS
Corporation, each as borrower, the guarantors and lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

“Existing STERIS Notes” means (x) STERIS Corporation’s (i) (A) 3.20% Senior
Notes, Series A-1A, due December 4, 2022 in principal amount of $45,500,000,
(B) 3.20% Senior Notes, Series A-1B, due December 4, 2022 in principal amount of
$45,500,000, (C) 3.35% Senior Notes, Series A-2A, due December 4, 2024 in
principal amount of $40,000,000, (D) 3.35% Senior Notes, Series A-2B, due
December 4, 2024 in principal amount of $40,000,000, (E) 3.55% Senior Notes,
Series A-3A, due December 4, 2027 in principal amount of $12,500,000 and
(F) 3.55% Senior Notes, Series A-3B, due December 4, 2027 in principal amount of
$12,500,000 issued under those certain Note Purchase Agreements, each dated as
of December 4, 2012, by and among STERIS Corporation and the purchasers named
therein; and (ii) (A) 3.45% Senior Notes, Series A-1, due May 14, 2025 in
principal amount of $125,000,000, (B) 3.55% Senior Notes, Series A-2, due
May 14, 2027 in principal amount of $125,000,000 and (C) 3.70% Senior Notes,
Series A-3, due May 14, 2030 in principal amount of $100,000,000 issued under
those certain Note Purchase Agreements, each dated as of May 15, 2015, by and
among STERIS Corporation and the purchasers named therein and (y) STERIS
Limited’s (A) 3.93% Senior Notes, Series A-1, due February 27, 2027 in principal
amount of $50,000,000, (B) 1.86% Senior Notes, Series A-2, due February 27, 2027
in principal amount of €60,000,000, (C) 4.03% Senior Notes, Series A-3, due

 

16



--------------------------------------------------------------------------------

February 27, 2029 in principal amount of $45,000,000, (D) 2.04% Senior Notes,
Series A-4, due February 27, 2029 in principal amount of €20,000,000, (E) 3.04%
Senior Notes, Series A-5, due February 27, 2029 in principal amount of
£45,000,000, (F) 2.30% Senior Notes, Series A-6, due February 27, 2032 in
principal amount of €19,000,000 and (G) 3.17% Senior Notes, Series A-7, due
February 27, 2032 in principal amount of £30,000,000 issued under those certain
Note Purchase Agreements, each dated as of January 23, 2017, by and among STERIS
Limited and the purchasers named therein.

“Existing Target Credit Agreement” means that certain Credit Agreement by and
between Key Surgical LLC and Ares Capital Corporation dated June 1, 2017, as
amended.

“Existing Target Indebtedness” means the Existing Target Credit Agreement and
all principal, interest and accrued and unpaid invoiced fees and expenses
outstanding thereunder on the date of the consummation of the Acquisition.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreements between the United States and any
other jurisdiction entered into in connection with the foregoing (including any
treaty, law, regulation or other official guidance adopted pursuant to any such
intergovernmental agreement).

“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

“Fee Letters” means the fee letters dated as of October 2, 2020, among STERIS
Limited and the Joint Lead Arrangers and certain of their Affiliates concerning
fees to be paid in connection with this Agreement and related matters.

“Finance Party” means the Administrative Agent, a Syndication Agent, the
Documentation Agent, a Senior Managing Agent, a Joint Lead Arranger or a Lender.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction other than the United States, any State thereof or the District
of Columbia, and any direct or indirect Subsidiary thereof.

“GAAP” has the meaning specified in Section 1.03.

 

17



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guarantor” means each member of the Consolidated Group that guarantees the
Guaranteed Obligations by becoming a party hereto, including by way of executing
a joinder hereto substantially in the form of Exhibit D hereto or any other form
agreed by the Administrative Agent, and that has not ceased to be a Guarantor
pursuant to the release provisions of Section 8.08(a) or Section 8.08(b) or
otherwise terminated pursuant to the provisions hereof; provided, however, that
notwithstanding anything to the contrary in the Loan Documents, (i) no Foreign
Subsidiary of STERIS Corporation shall be a Guarantor and (ii) no Select Group
Company shall be a Guarantor; provided, further, that no Guarantor that is also
a Borrower shall guarantee its own obligations.

“Guaranty” has the meaning specified in Section 8.01.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, forward contracts and other similar agreements.

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board (or any successor board or agency),
as in effect on the date of the election, if any, by the Borrowers to change
GAAP to IFRS.

“Impacted Interest Period” has the meaning specified in the definition of “LIBO
Rate”.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.08.

“Interest Period” means as to each Eurocurrency Rate Advance, the period
commencing on the date such Eurocurrency Rate Advance is disbursed or Converted
to or continued as a Eurocurrency Rate Advance and ending on the date one week
or one, two, three or six months thereafter (in each case, subject to
availability), as selected by a Borrower in its Notice of Borrowing, or such
other period that is twelve months or less requested by the applicable Borrower
and consented to by all the Lenders; provided that:

 

18



--------------------------------------------------------------------------------

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Advance, such Business Day falls in another calendar month,
in which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurocurrency Rate Advance that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent demonstrable error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Irish Qualifying Jurisdiction” means (a) a member state of the European
Communities other than Ireland; (b) a jurisdiction with which Ireland has
entered into an Irish Tax Treaty that has the force of law; or (c) a
jurisdiction with which Ireland has entered into an Irish Tax Treaty where that
treaty will (on completion of necessary procedures) have the force of law;

“Irish Qualifying Lender” means, in respect of a Borrower who is resident in the
Republic of Ireland, a Lender which is beneficially entitled to interest payable
to that Lender in respect of an advance under a Loan Document and is:

(a) a bank within the meaning of Section 246(1) TCA which is carrying on a bona
fide banking business in Ireland (for the purposes of section 246(3) TCA);

(b) a body corporate:

(i) which, by virtue of the law of an Irish Qualifying Jurisdiction, is resident
in the Irish Qualifying Jurisdiction for the purposes of tax and (I) that
jurisdiction imposes a tax that generally applies to interest receivable in that
jurisdiction by companies from sources outside that jurisdiction, or (II) where
that Irish Qualifying Jurisdiction provides for a remittance basis of taxation
and imposes a tax that applies only to interest payments from sources outside
that Irish Qualifying Jurisdiction that have been received in that Irish
Qualifying Jurisdiction and interest payable under a Loan Document is payable
into an account located in that Irish Qualifying Jurisdiction; or

 

19



--------------------------------------------------------------------------------

(ii) which is a US corporation which is incorporated in the United States and is
taxed in the United States on its worldwide income; or

(iii) which is a US limited liability company where (I) the ultimate recipients
of the interest would themselves be Irish Qualifying Lenders under
sub-paragraphs (i), (ii) or (iv) of this paragraph (b), and (II) business is
conducted through the US limited liability company for market reasons and not
for tax avoidance purposes; or

(iv) where the interest payable to the Lender (I) is exempted from the charge to
Irish income tax under an Irish Tax Treaty in force on the date the interest is
paid; or (II) would be exempted from the charge to Irish income tax if an Irish
Tax Treaty which has been signed but is not yet in force had the force of law on
the date the interest is paid,

except where, in respect of each of sub-paragraphs (i) to (iv), interest payable
to that Lender in respect of an advance under any Loan Document is paid in
connection with a trade or business which is carried on in Ireland by that
Lender through a branch or agency;

(c) a body corporate which advances money in the ordinary course of a trade
which includes the lending of money where the interest on the advance under any
Loan Document is taken into account in computing the trading income of such body
corporate and such body corporate has complied with the notification
requirements under section 246(5) TCA;

(d) a qualifying company (within the meaning of section 110 TCA);

(e) an investment undertaking (within the meaning of section 739B TCA);

(f) an exempt approved scheme within the meaning of section 774 TCA; or

(g) an Irish Treaty Lender.

“Irish Tax Treaty” means a double taxation treaty into which Ireland has entered
which contains an article dealing with interest or income from debt claims.

“Irish Treaty Lender” means a Lender which is on the date any relevant payment
is made entitled under an Irish Tax Treaty in force on that date (subject to the
completion of any procedural formalities) to that payment without any Tax
Deduction and where such procedural formalities include obtaining an
authorization from the Irish Revenue Commissioners to enable the payment to be
made without any Tax Deduction has obtained such an authorization which has been
provided to the relevant Loan Party prior to any payment of interest to that
Lender.

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

 

20



--------------------------------------------------------------------------------

“ITA” means the Income Tax Act 2007.

“Joint Lead Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc.,
PNC Capital Markets LLC and Citibank, N.A..

“Judgment Currency” has the meaning set forth in Section 9.16.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, municipal and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“Lender Parties” has the meaning specified in Section 8.01.

“Lenders” means, collectively, each bank, financial institution and other
institutional lender party hereto that the holds a Commitment or Advance,
including each assignee that shall become a party hereto pursuant to
Section 9.07.

“Leverage Ratio” means, as of any date of determination, the ratio of
(x) Consolidated Total Debt as of the last day of the most recently ended fiscal
quarter to (y) Consolidated EBITDA for the four consecutive fiscal quarter
period most recently ended as of such date.

“LIBO Rate” means, with respect to any Eurocurrency Rate Advances for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Rate Advance for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

21



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Fee Letters and any amendments or
notes entered into in connection herewith.

“Loan Party” means each of the Borrowers and the Guarantors.

“Losses” has the meaning specified in Section 9.04(b).

“Margin Stock” has the meaning provided in Regulation U.

“Material Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Reporting Entity or any of its Subsidiaries (i) acquires any going business or
all or substantially all of the assets of any firm, partnership, joint venture,
corporation (including a business trust), joint stock company, trust,
unincorporated association, limited liability company, or division thereof or
other entity, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or a series of
transactions) at least a majority of the voting power of all Voting Stock of a
Person (on a fully diluted basis), if the aggregate amount of Debt incurred by
one or more of the Reporting Entity and its Subsidiaries to finance the purchase
price of, or other consideration for, and/or assumed by one or more of them in
connection with, such acquisition is at least $150,000,000.

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Reporting Entity and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Reporting Entity and its Subsidiaries,
taken as a whole, (b) the rights and remedies of the Administrative Agent or any
Lender under this Agreement, taken as a whole, or (c) the ability of the
Borrowers and the Guarantors, taken as a whole, to perform their payment
obligations under this Agreement.

“Material Indebtedness” means Debt, excluding any Debt incurred under the Loan
Documents, in excess of the greater of (a) $150,000,000 and (b) 3% of
Consolidated Total Assets.

“Material Subsidiary” means a Subsidiary that has total assets (on a
Consolidated basis with its Subsidiaries) of $250,000,000 or more.

“Maturity Date” means the date that is three (3) years after the Closing Date.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, (a) to which the Reporting Entity or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions and (b) that is covered by Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Internal Revenue Code.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) (i) is maintained for employees of the
Reporting Entity or any ERISA Affiliate

 

22



--------------------------------------------------------------------------------

and at least one Person other than the Reporting Entity and the ERISA Affiliates
or (ii) was so maintained and in respect of which the Reporting Entity or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated and (b) is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

“New Lender” means any Lender that shall become a party hereto pursuant to
Section 9.07.

“New PubCo” has the meaning specified in Section 6.01(g).

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-US Lender” has the meaning specified in Section 2.16(f)(ii).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided, that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction required pursuant to, or
enforced, any Loan Document or sold or assigned an interest in any Loan
Document).

“Other Taxes” has the meaning specified in Section 2.16(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of

 

23



--------------------------------------------------------------------------------

depository institutions, as such composite rate shall be determined by the NYFRB
as set forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).

“Participant Register” has the meaning specified in Section 9.07(h).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

“Permitted Encumbrances” means:

(a) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 6.01(f);

(b) statutory and contractual Liens in favor of a landlord on real property
leased or subleased by or to any member of the Consolidated Group; provided
that, if the lease or sublease is to a member of the Consolidated Group, such
member is current with respect to payment of all rent and other amounts due to
the lessor or sublessor under any lease or sublease of such real property,
except where the failure to be current in payment would not, individually or in
the aggregate, be reasonably likely to result in a Material Adverse Effect;

(c) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Debt and are not subject to restrictions
on access by any member of the Consolidated Group in excess of those required by
applicable banking regulations;

(d) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by any member of the Consolidated Group in the ordinary course of
business;

(e) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(f) Liens solely on any cash earnest money deposits made by any member of the
Consolidated Group in connection with any letter of intent or purchase agreement
relating to an acquisition;

(g) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any member of the
Consolidated Group in the ordinary course of business and permitted by this
Agreement;

 

24



--------------------------------------------------------------------------------

(h) options, put and call arrangements, rights of first refusal and similar
rights relating to investments in joint ventures, partnerships and the like; and

(i) Liens securing obligations in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations (other than obligations in respect of Debt) and trade-related
letters of credit, in each case, outstanding on the Closing Date or issued
thereafter in and covering the goods (or the documents of title in respect of
such goods) financed by such letters of credit, banker’s acceptances or bank
guarantees and the proceeds and products thereof.

“Permitted Receivables Facility” means an accounts receivable facility
established by the Receivables Subsidiary and one or more of the Reporting
Entity or its Subsidiaries, whereby the Reporting Entity or its Subsidiaries
shall have sold or transferred the accounts receivables of the Reporting Entity
or its Subsidiaries to the Receivables Subsidiary which in turn transfers to a
buyer, purchaser or lender undivided fractional interests in such accounts
receivable, so long as (a) no portion of the Debt or any other obligation
(contingent or otherwise) under such Permitted Receivables Facility shall be
guaranteed by any member of the Consolidated Group (other than the Receivables
Subsidiary), (b) there shall be no recourse or obligation to any member of the
Consolidated Group (other than the Receivables Subsidiary) whatsoever other than
pursuant to representations, warranties, covenants and indemnities entered into
in the ordinary course of business in connection with such Permitted Receivables
Facility that in the reasonable opinion of Borrowers are customary for
securitization transactions, and (c) no member of the Consolidated Group (other
than the Receivables Subsidiary) shall have provided, either directly or
indirectly, any other credit support of any kind in connection with such
Permitted Receivables Facility, other than as set forth in clause (b) of this
definition.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning specified in Section 5.01.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualifying Lender” means:

(i) in respect of a Borrower who is resident in the United Kingdom, a Lender
which is beneficially entitled to interest payable to that Lender in respect of
an advance under a Loan Document and is:

(1) a Lender:

 

25



--------------------------------------------------------------------------------

(a) which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

(b) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

(2) a Lender which is:

(a) a company resident in the United Kingdom for United Kingdom tax purposes;

(b) a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA;

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

(3) a Treaty Lender.

“Receivables Related Assets” means, collectively, accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets, in each case relating to receivables subject to the Permitted
Receivables Facility, including interests in merchandise or goods, the sale or
lease of which gave rise to such receivables, related contractual rights,
guaranties, insurance proceeds, collections and proceeds of all of the
foregoing.

“Receivables Subsidiary” means a wholly-owned Subsidiary of the Reporting Entity
that has been established as a “bankruptcy remote” Subsidiary for the sole
purpose of acquiring accounts receivable under the Permitted Receivables
Facility and that shall not engage in any activities other than in connection
with the Permitted Receivables Facility.

“Recipient” has the meaning specified in Section 2.22(b).

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is the LIBO Rate, 11:00 a.m. (London time) on the day that
is two London

 

26



--------------------------------------------------------------------------------

banking days preceding the date of such setting, and (2) if such Benchmark is
not LIBO Rate, the time determined by the Administrative Agent in its reasonable
discretion with notice to the Borrower.

“Register” has the meaning specified in Section 9.07(g).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Relevant Party” has the meaning specified in Section 2.22(b).

“Removal Effective Date” has the meaning specified in Section 7.06(b).

“Reporting Entity” means STERIS plc, provided that in the event a New PubCo is
established in a transaction that does not constitute a Default under
Section 6.01(g), such New PubCo shall become the Reporting Entity for any period
beginning on, and at any time after, consummation of such transaction.

“Required Financial Statements” means (a) audited consolidated balance sheets
and related statements of income, comprehensive income, shareholders’ equity and
cash flows of STERIS plc and its Subsidiaries for the fiscal years ended
March 31, 2019 and 2020, (b) audited consolidated balance sheets and related
statements of income, shareholders’ equity and cash flows for the Target and its
Subsidiaries for the fiscal years ended December 31, 2018 and 2019, and
(c) unaudited consolidated balance sheets and related statements of income,
comprehensive income, shareholders’ equity and cash flows for STERIS plc and its
Subsidiaries for the fiscal quarter ended June 30, 2020, in each case prepared
in accordance with GAAP.

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Commitments then in effect (or, if the Commitments have been terminated, the
aggregate outstanding principal amount of Advances at such time); provided that
the Commitment of, and the Advances held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Reset Date” has the meaning specified in the definition of Applicable Margin.

“Resignation Effective Date” has the meaning specified in Section 7.06(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, or controller, of the
Reporting Entity or STERIS Corporation and (b) solely for purposes of notices
given pursuant to Article II, any other officer, employee,

 

27



--------------------------------------------------------------------------------

director or agent of a Borrower designated for purposes of such notices by any
of the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate action
on the part of such entity and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such party.

“Restricted Margin Stock” means Margin Stock owned by the Consolidated Group the
value of which (determined as required under clause 2(i) of the definition of
“Indirectly Secured” set forth in Regulation U) represents not more than 33% of
the aggregate value (determined as required under clause (2)(i) of the
definition of “Indirectly Secured” set forth in Regulation U), on a consolidated
basis, of the property and assets of the Consolidated Group (excluding any
Margin Stock) that is subject to the provisions of Section 5.02(a) or (b).

“Reuters” means, as applicable, Thomson Reuters Corp., Refinitiv, or any
successor thereto.

“S&P” means Standard & Poor’s Financial Services LLC (or any successor thereof).

“Sanctions” has the meaning specified in the definition of Embargoed Person.

“Select Group Company” means any Subsidiary of the Reporting Entity that is a
“controlled foreign corporation” for U.S. federal income tax purposes (within
the meaning of Section 957 of the Internal Revenue Code) and in which any United
States Shareholder owns (within the meaning of Section 958(a) of the Internal
Revenue Code) any Equity Interest, and any direct or indirect Subsidiary
thereof.

“Senior Managing Agents” means U.S. Bank National Association, DNB Capital LLC
and Santander Bank, N.A..

“Significant Subsidiary” means any Subsidiary of the Reporting Entity that
constitutes a “significant subsidiary” under Regulation S-X promulgated by the
Securities and Exchange Commission, as in effect from time to time.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) (i) is maintained for employees of the
Reporting Entity or any ERISA Affiliate and no Person other than the Reporting
Entity and the ERISA Affiliates or (ii) was so maintained and in respect of
which the Reporting Entity or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated
and (b) is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Internal Revenue Code.

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.

“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).

 

28



--------------------------------------------------------------------------------

“SOFR Administrator’s Website” means the NYFRB’s Website, or any successor
source for the secured overnight financing rate identified as such by the SOFR
Administrator from time to time.

“Specified Representations” means each of the representations and warranties of
the Loan Parties contained in Section 4.01(a), Section 4.01(b)(i), 4.01(b)(ii),
4.01(b)(iii)(A), 4.01(d), 4.01(g), 4.01(o), 4.01(r) (but solely with respect to
the use of proceeds of the Advances) and 4.01(s) (but solely with respect to the
use of proceeds of the Advances).

“Spot Rate” means, on any day, with respect to any currency in relation to any
other currency, the rate at which such currency may be exchanged into such other
currency, as set forth at approximately 11:00 a.m. London time, on such date on
the applicable Bloomberg Foreign Exchange Rates & World Currencies Page for such
currency (or any successor page thereto). In the event that such rate does not
appear on the applicable Bloomberg page, the Spot Rate shall be calculated by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrowers, or, in the
absence of such agreement, such Spot Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent, at or about
11:00 a.m., London time, on such date for the purchase of the applicable
currency for delivery two Business Days later; provided that if, at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrowers, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent demonstrable error. Upon the Borrower’s
written request, the Administrative Agent shall promptly provide the Borrower a
“screen shot” of the applicable Spot Rate page used to calculate the Spot Rate
as of the applicable date.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Eurocurrency Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurocurrency Rate Advances shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“STERIS Corporation” has the meaning set forth in the introduction hereto, and
any permitted successor thereto in accordance with Section 5.02(b).

“STERIS Dover” means STERIS Dover Limited, a limited company organized under the
laws of England and Wales.

“STERIS Limited” has the meaning set forth in the introduction hereto, and any
permitted successor thereto in accordance with Section 5.02(b).

 

29



--------------------------------------------------------------------------------

“STERIS plc” has the meaning set forth in the introduction hereto, and any
permitted successor thereto in accordance with Section 5.02(b).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries. As used
herein “Subsidiary” refers to a Subsidiary of the Reporting Entity, unless the
context otherwise requires.

“Supplier” has the meaning specified in Section 2.22(b).

“Syndication Agents” means BofA Securities, Inc., PNC Capital Markets LLC and
Citibank, N.A..

“Synergy” has the meaning set forth in the introduction hereto.

“Target” has the meaning set forth in the recitals hereto.

“Target Material Adverse Effect” means a “Material Adverse Effect” (as defined
in the Acquisition Agreement in effect as of October 2, 2020).

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is:

(i) a company resident in the United Kingdom for United Kingdom tax purposes; or

(ii) a partnership, each member of which is:

(1) a company so resident in the United Kingdom; or

(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

 

30



--------------------------------------------------------------------------------

“Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by United Kingdom or Republic of Ireland legislation from a payment
under a Loan Document, other than a FATCA Deduction.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including back-up withholdings), assessments, fees or
other like charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“TCA” means the Taxes Consolidation Act 1997 of Ireland.

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Borrowers of the occurrence of a Term SOFR Transition Event.

“Term SOFR Transition Event” means, the determination by the Administrative
Agent that (a) Term SOFR has been recommended for use by the Relevant
Governmental Body, (b) the administration of Term SOFR is administratively
feasible for the Administrative Agent and (c) a Benchmark Transition Event or an
Early Opt-in Election, as applicable, has previously occurred resulting in a
Benchmark Replacement in accordance with Section 2.10 that is not Term SOFR.

“Transactions” mean (i) the Acquisition and the other transactions contemplated
by the Acquisition Agreement, (ii) the refinancing, prepayment, repayment,
redemption discharge or defeasance of the existing indebtedness of the Target
and its Subsidiaries, (iii) the entering into of this Agreement, (iv) the
borrowing under the Existing Credit Agreement of amounts to finance the
Acquisition and to pay related fees and expenses in connection therewith, and
(v) the payment of fees and expenses incurred in connection with the foregoing.

“Transfer Date” means the date of an assignment or participation pursuant to
Section 9.07.

“Treaty Lender” means a Lender which:

(i) is treated as a resident of a Treaty State for the purposes of the Treaty;

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Advance is
effectively connected; and

(iii) meets all other conditions in the Treaty for full exemption from Tax
imposed by the United Kingdom on interest, except for this purpose it shall be
assumed that the following are satisfied: (A) any condition which relates
(expressly or by implication) to there being a special relationship between the
applicable Borrower and the Lender or between both of them and another Person,
or to the

 

31



--------------------------------------------------------------------------------

amounts or terms of any Advance or the Loan Documents; and (B) any necessary
procedural formalities.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Type” refers to a Base Rate Advance or a Eurocurrency Rate Advance.

“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Non-Bank Lender” means:

(i) where a Lender becomes a party on the day on which this Agreement is entered
into, a Lender listed in Part II of Schedule I; and

(ii) any New Lender which gives a Tax Confirmation in the Assignment and
Acceptance which it executes on becoming a party hereto.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

“United States” and “U.S.” each means the United States of America.

“United States Shareholder” means any Subsidiary of the Reporting Entity that,
with respect to a Select Group Company, constitutes a “United States
shareholder” within the meaning of Section 951(b) of the Internal Revenue Code.

“Unrestricted Margin Stock” means any Margin Stock owned by the Consolidated
Group which is not Restricted Margin Stock.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.16(f)(ii)(C).

“VAT” means:

(a) any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

 

32



--------------------------------------------------------------------------------

(b) any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02 Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the word “through” means “through and
including” and each of the words “to” and “until” mean “to but excluding.”

SECTION 1.03 Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not specifically defined herein shall be construed in
accordance with, and all financial data (including financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, generally accepted accounting principles as in effect in the
United States from time to time (“GAAP”); provided that at any time after the
Closing Date, the Borrowers may elect to apply IFRS accounting principles in
lieu of GAAP and, upon any such election, references herein to GAAP shall
thereafter be construed to mean IFRS, provided, further, that any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrowers’ election to
apply IFRS shall remain as previously calculated or determined in accordance
with GAAP (it being agreed that all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Debt or other liabilities of the Borrowers or any
Subsidiary at “fair value,” as defined therein and (ii)

 

33



--------------------------------------------------------------------------------

any treatment of Debt in respect of convertible debt instruments under
Accounting Standards Codification 470-20 or 2015-03 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Debt in a reduced or bifurcated manner as described
therein, and such Debt shall at all times be valued at the full stated principal
amount thereof). If at any time any change in GAAP (including as a result of an
election by the Borrowers to apply IFRS) would affect the calculation of any
covenant set forth herein and either the Borrowers or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such covenant to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such covenant shall continue to
be calculated in accordance with GAAP prior to such change and (ii) the
Borrowers shall provide to the Administrative Agent and the Lenders,
concurrently with the delivery of any financial statements or reports with
respect to such covenant, statements setting forth a reconciliation between
calculations of such covenant made before and after giving effect to such change
in GAAP. Notwithstanding any changes to GAAP or IFRS, or the Borrowers’ election
to apply IFRS accounting principles in lieu of GAAP, any obligation that is or
would be characterized as an operating lease obligation in accordance with GAAP
on February 12, 2018 (whether or not such operating lease obligations were in
effect on such date) shall continue to be treated as operating lease obligations
for purposes of this Agreement regardless of any changes in GAAP or IFRS, or the
Borrowers’ election to apply IFRS accounting principles in lieu of GAAP.

SECTION 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and (d) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereto. Any reference herein to a “writing”
includes telecopier or other electronic communication.

SECTION 1.05 [Reserved].

SECTION 1.06 Currency Translations. For purposes of determining compliance with
Articles V (other than with respect to Section 5.03, which shall be determined
based on the foreign exchange rates used to produce the applicable financial
statements relating to such test date) and VI, with respect to any amount in
currency other than Dollars, amounts shall be deemed to be the Dollar Equivalent
thereof determined using the Spot Rate for such currency in relation to Dollars
in effect on the date that is three Business Days prior to the date on which
such amounts

 

34



--------------------------------------------------------------------------------

were incurred or disposed of or such failure to pay occurred or judgment or
order was rendered, as applicable.

SECTION 1.07 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 Advances. Subject only to the conditions set forth in Section 3.01,
each Lender severally and not jointly agrees on the terms and conditions
hereinafter set forth to make Advances denominated in Dollars to any Borrower
that delivers a Notice of Borrowing in a single drawing on the Closing Date, in
an aggregate amount not to exceed the amount of such Lender’s Commitment.
Advances borrowed pursuant to this Section 2.01 and prepaid or repaid may not be
reborrowed.

SECTION 2.02 Making the Advances. (a) Each Borrowing shall be made on notice by
a Borrower, given not later than (x) 11:30 A.M. (New York City time) on (1) the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances or (2) 11:30 A.M. (New York
City time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, to the Administrative Agent, which shall give
to each Lender prompt notice thereof by telecopier or other electronic
communication. Each notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing or by telephone, and if by telephone, confirmed immediately in writing,
including by telecopier (or other electronic communication) in substantially the
form of Exhibit A hereto, signed by a Responsible Officer and specifying therein
the identity of the applicable Borrower and the requested (i) date of such
Borrowing (which shall be a Business Day), (ii) Type of Advance comprising such
Borrowing, (iii) aggregate amount of such Borrowing, (iv) initial Interest
Period for such Borrowing, if such Borrowing is to consist of Eurocurrency Rate
Advances, (v) that the proceeds of the Borrowing should be credited to an
account the details of which have been previously provided by the applicable
Borrower to the Administrative Agent in writing and (vi) whether such notice is
conditioned on the occurrence of any event and if such notice is so conditioned,
a description of such event (it being understood that such notice may be revoked
by such Borrower if such condition is not satisfied). Each Lender shall, before
1:30 P.M. (New York City time) on the date of such Borrowing make available for
the account of its Applicable Lending Office to the Administrative Agent at the
applicable Administrative Agent’s Office, in same day funds, such Lender’s
ratable portion of such Borrowing. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
applicable Borrower in immediately available funds to the account specified by
such Borrower to the Administrative Agent in a signed writing

 

35



--------------------------------------------------------------------------------

delivered to the Administrative Agent on or prior to the time the applicable
Notice of Borrowing is delivered (or such later time as the Administrative Agent
shall agree).

(b) Anything in Section 2.02(a) to the contrary notwithstanding, a Borrower may
not select Eurocurrency Rate Advances if the obligation of the Lenders to make
Eurocurrency Rate Advances shall then be suspended pursuant to Sections 2.10 or
2.14 and the Eurocurrency Rate Advances may not be outstanding as part of more
than ten separate Borrowings.

(c) Each Notice of Borrowing shall be binding on the applicable Borrower. In the
case of any Borrowing that the related Notice of Borrowing specifies is to be
comprised of Eurocurrency Rate Advances, the applicable Borrower shall indemnify
each Lender against any reasonable loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any reasonable loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(a) and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that any Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the applicable Borrower severally agree to pay or to repay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is paid or repaid to the Administrative Agent, at (i) in
the case of the applicable Borrower, the higher of (A) the interest rate
applicable at the time to Advances comprising such Borrowing and (B) the cost of
funds incurred by the Administrative Agent in respect of such amount, and
(ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. If such Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender shall pay to the
Administrative Agent such corresponding principal amount, such amount so paid
shall constitute such Lender’s Advance as part of such Borrowing for all
purposes of this Agreement. Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(e) The failure of any Lender to make the Advances to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advances on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advances to
be made by such other Lender on the date of any Borrowing.

 

36



--------------------------------------------------------------------------------

(f) If any Lender makes available to the Administrative Agent funds for any
Advance to be made by such Lender as provided herein, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to such Borrowing are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

SECTION 2.03 [Reserved].

SECTION 2.04 [Reserved].

SECTION 2.05 [Reserved].

SECTION 2.06 Fees. The Reporting Entity shall pay, or cause to be paid, to the
Administrative Agent and the Joint Lead Arrangers for their account (or that of
their applicable Affiliate) such fees as may from time to time be agreed between
any of the Consolidated Group and the Administrative Agent and/or the Joint Lead
Arrangers, including pursuant to the Fee Letters.

SECTION 2.07 [Reserved].

SECTION 2.08 Repayment of Advances. Each Borrower shall repay to the
Administrative Agent for the benefit of the Lenders, on the last Business Day of
each fiscal quarter of the Reporting Entity (starting with the first full fiscal
quarter ended after the Closing Date), through and including the Maturity Date,
a principal amount of the Advances equal to the product of (x) the principal
amount of Advances of such Borrower outstanding on the Closing Date and (y) the
percentage set forth opposite each applicable quarter as set forth below, with
the balance of the Advances due in full on the Maturity Date:

 

Quarter

   Percentage  

From the first full fiscal quarter of the Reporting Entity ended after the
Closing Date to and including the fourth full fiscal quarter of the Reporting
Entity ended after the Closing Date

     0.0 % 

From the fifth full fiscal quarter of the Reporting Entity ended after the
Closing Date to and including the eighth full fiscal quarter of the Reporting
Entity ended after the Closing Date

     1.25 % 

From the ninth full fiscal quarter of the Reporting Entity ended after the
Closing Date and thereafter

     1.875 % 

 

37



--------------------------------------------------------------------------------

SECTION 2.09 Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest on the unpaid principal amount of each Advance made to it from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time and (B) the Applicable Margin, payable in arrears
quarterly on the last Business Day of each March, June, September and December,
during such periods and on the date such Advances are paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance, and (B) the Applicable Margin, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default pursuant to Section 6.01(a), the Administrative Agent shall, upon the
request of the Required Lenders, require each Borrower to pay interest (“Default
Interest”), which amount shall accrue as of the date of occurrence of the Event
of Default, on (i) amounts that are overdue from such Borrower, payable in
arrears on the dates referred to in Section 2.09(a)(i) or 2.09(a)(ii), at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such overdue amount pursuant to Section 2.09(a)(i) or 2.09(a)(ii)
and (ii) to the fullest extent permitted by law, the amount of any interest, fee
or other amount payable hereunder by such Borrower that is not paid when due,
from the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances for the account of such Borrower
pursuant to Section 2.09(a)(i), provided, however, that following acceleration
of the Advances for the account of such Borrower pursuant to Section 6.01,
Default Interest shall accrue and be payable hereunder whether or not previously
required by the Administrative Agent.

SECTION 2.10 Interest Rate Determination. (a) Subject to clauses (e) to (h) of
this Section 2.10, the Administrative Agent shall give prompt notice to the
applicable Borrower and the Lenders of the applicable interest rate determined
by the Administrative Agent for purposes of Section 2.09(a)(i) or 2.09(a)(ii).

(b) If, with respect to any Eurocurrency Rate Advances, (i) the Administrative
Agent shall have determined (which determination shall be conclusive and binding
absent demonstrable error) that adequate and reasonable means (including,
without limitation, by means of an Interpolated Rate or because the Screen Rate
is not available or published on a current basis) do not exist for ascertaining
the LIBO Rate for such Interest Period; provided that no Benchmark Transition
Event shall have occurred at such time, or (ii) the Required Lenders notify the
Administrative Agent that (x) they are unable to obtain matching deposits in the
London inter-

 

38



--------------------------------------------------------------------------------

bank market at or about 11:00 A.M. (London time) on the second Business Day
before the making of a Borrowing in sufficient amounts to fund their respective
Advances as a part of such Borrowing during its Interest Period or (y) the LIBO
Rate for any Interest Period for such Advances will not adequately and fairly
reflect the cost to the Required Lenders of making, funding or maintaining their
respective Eurocurrency Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the applicable Borrower and the
Lenders, whereupon (A) such Borrower will, on the last day of the then existing
Interest Period therefor, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (B) the obligation of the Lenders to make,
or to Convert Advances into, Eurocurrency Rate Advances shall be suspended,
until the Administrative Agent shall notify the applicable Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

(c) If a Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances made to such Borrower in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify such Borrower and the Lenders and
such Eurocurrency Rate Advances will automatically, on the last day of the then
existing Interest Period therefor, Convert into Base Rate Advances.

(d) [Reserved].

(e) Notwithstanding anything to the contrary herein or in any other Loan
Document, if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(x) if a Benchmark Replacement is determined in accordance with clause (1) or
(2) of the definition of “Benchmark Replacement” for such Benchmark Replacement
Date, such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Loan Document in respect of such Benchmark setting and
subsequent Benchmark settings without any amendment to, or further action or
consent of any other party to, this Agreement or any other Loan Document and
(y) if a Benchmark Replacement is determined in accordance with clause (3) of
the definition of “Benchmark Replacement” for such Benchmark Replacement Date,
such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Loan Document in respect of any Benchmark setting at or
after 5:00 p.m. (New York City time) on the fifth (5th) Business Day after the
date notice of such Benchmark Replacement is provided to the Lenders without any
amendment to, or further action or consent of any other party to, this Agreement
or any other Loan Document so long as the Administrative Agent has not received,
by such time, written notice of objection to such Benchmark Replacement from
Lenders comprising the Required Lenders.

(f) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document.

(g) The Administrative Agent will promptly notify the Borrowers and the Lenders
of (i) any occurrence of a Benchmark Transition Event, a Term SOFR Transition
Event

 

39



--------------------------------------------------------------------------------

or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes,
(iv) the removal or reinstatement of any tenor of a Benchmark pursuant to
paragraph (i) below and (v) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or Lenders pursuant to this Section 2.10, including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.10.

(h) Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, if a Term SOFR
Transition Event and its related Benchmark Replacement Date have occurred prior
to the Reference Time in respect of any setting of the then-current Benchmark,
then the applicable Benchmark Replacement will replace the then-current
Benchmark for all purposes hereunder or under any Loan Document in respect of
such Benchmark setting and subsequent Benchmark settings, without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Loan Document; provided that, this clause (h) shall not be effective
unless the Administrative Agent has delivered to the Lenders and the Borrower a
Term SOFR Notice.

(i) Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or LIBO Rate) and either (A) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion or (B) the regulatory supervisor for the administrator of such
Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.

(j) Upon any Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, such Borrower may revoke any request for a conversion to
or continuation of Eurocurrency Rate Advances to be made, converted or continued
during any Benchmark Unavailability Period and, failing that, such Borrower will
be deemed to have converted any such request into a request for a conversion to
Base Rate Advances. During any Benchmark Unavailability Period or at any time
that a tenor for the then-current Benchmark is not an Available Tenor, the
component of the Base Rate based upon the then-current Benchmark or such tenor
for such Benchmark, as applicable, will not be used in any determination of Base
Rate.

 

40



--------------------------------------------------------------------------------

(k) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, be Converted into a Base Rate Advance
(unless the Required Lenders otherwise consent) and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended.

SECTION 2.11 Optional Conversion of Advances. Each Borrower may on any Business
Day, upon notice given to the Administrative Agent not later than 10:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion (or in the case of a Conversion into Base Rate Advances, the Business
Day prior) and subject to the provisions of Sections 2.10 and 2.14, Convert all
Advances made to such Borrower of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of
Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
Applicable Minimum Amount, and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(b). Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion (which shall be a Business Day), (ii) the Advances to be
Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the applicable Borrower giving
such notice.

SECTION 2.12 Optional Prepayments of Advances. (a) A Borrower may, upon written
notice to the Administrative Agent stating the proposed date and aggregate
principal amount of the proposed prepayment, given not later than 10:00 A.M.
(New York City time) on the date (which date shall be a Business Day) of such
proposed prepayment, in the case of a Borrowing consisting of Base Rate
Advances, and not later than 10:00 A.M. (New York City time) at least two
Business Days prior to the date of such proposed prepayment, in the case of a
Borrowing consisting of Eurocurrency Rate Advances, and if such notice is given,
such Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing made to such Borrower in whole or ratably
in part, and in the case of any Eurocurrency Rate Advances, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount of the Applicable Minimum Amount and (ii) if any prepayment of
a Eurocurrency Rate Advance is made on a date other than the last day of an
Interest Period for such Eurocurrency Rate Advance, such Borrower shall also pay
any amount owing pursuant to Section 9.04(d); and provided, further, that,
subject to clause (ii) of the immediately preceding proviso, any such notice may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the consummation of a specific transaction, in which case such
notice may be revoked by such Borrower if such condition is not satisfied.

(b) [Reserved].

(c) All prepayments of Advances pursuant to this Section 2.12 will be without
premium or penalty, other than compensation for breakage costs incurred by the
Lenders in the case of Eurocurrency Rate Advances.

 

41



--------------------------------------------------------------------------------

SECTION 2.13 Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any directive, guideline or request from any central bank or
other governmental authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority (whether or not
having the force of law), in each case after the date hereof (or with respect to
any Lender (or the Administrative Agent), if later, the date on which such
Lender (or the Administrative Agent) becomes a Lender (or the Administrative
Agent), as applicable), there shall be any increase in the cost to any Lender or
the Administrative Agent of agreeing to make or making, funding or maintaining
Advances (excluding for purposes of this Section 2.13 any such increased costs
resulting from (i) Taxes as to which such Lender is indemnified under
Section 2.16, (ii) Excluded Taxes or (iii) Other Taxes), then the Reporting
Entity shall from time to time, upon demand by such Lender or the Administrative
Agent (with a copy of such demand to the Administrative Agent, if applicable),
pay or cause to be paid to the Administrative Agent for the account of such
Lender (or for its own account, if applicable) additional amounts sufficient to
compensate such Lender or the Administrative Agent for such increased cost. A
certificate describing such increased costs in reasonable detail delivered to
the Reporting Entity shall be conclusive and binding for all purposes, absent
demonstrable error.

(b) If any Lender reasonably determines that compliance with any law or
regulation or any directive, guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), in each case promulgated or given after the date hereof (or with
respect to any Lender, if later, the date on which such Lender becomes a Lender,
as applicable), affects or would affect the amount of capital, insurance or
liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital,
insurance or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend (or any participations therein) hereunder and other
commitments of this type, the applicable Borrower shall, from time to time upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender, additional
amounts sufficient to compensate such Lender or such corporation in the light of
such circumstances, to the extent that such Lender reasonably determines such
increase in capital, insurance or liquidity to be allocable to the existence of
such Lender’s Advances, commitment to lend hereunder. A certificate as to such
amounts submitted to such Borrower and the Administrative Agent by such Lender
shall be conclusive and binding for all purposes, absent demonstrable error.

(c) Notwithstanding anything in this Section 2.13 to the contrary, for purposes
of this Section 2.13, (A) the Dodd Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations issued thereunder or in connection
therewith or in implementation thereof, and (B) all requests, rules, guidelines
and directions promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any similar or successor agency, or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III) shall be deemed to have been enacted following the date hereof (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender); provided that no Lender shall demand compensation pursuant to this
Section 2.13(c) unless such Lender is making corresponding demands on similarly
situated borrowers in comparable credit facilities to which such Lender is a
party.

 

42



--------------------------------------------------------------------------------

SECTION 2.14 Illegality. Notwithstanding any other provision of this Agreement,
with respect to Advances, (a) if any Lender shall notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or any central bank or other governmental
authority, including without limitation, any agency of the European Union or
similar monetary or multinational authority, asserts that it is unlawful, for
such Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advance or to fund or maintain Eurocurrency
Rate Advances hereunder, (i) each Eurocurrency Rate Advance of such Lender will
automatically, upon such notification, be Converted into a Base Rate Advance and
(ii) the obligation of such Lender to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrowers and such Lender that the
circumstances causing such suspension no longer exist and (b) if Lenders
constituting the Required Lenders so notify the Administrative Agent, (i) each
Eurocurrency Rate Advance of each Lender will automatically, upon such
notification, Convert into a Base Rate Advance and (ii) the obligation of each
Lender to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers and each Lender that the circumstances causing such
suspension no longer exist.

SECTION 2.15 Payments and Computations. (a) Each Borrower shall make each
payment required to be made by it under this Agreement not later than 3:00 P.M.
(New York City time) on the day when due in Dollars to the Administrative Agent
at the applicable Administrative Agent’s Office in same day funds. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or commitment fees ratably
(other than amounts payable pursuant to Section 2.02(c), 2.13, 2.14, 2.16, 2.17
or 9.04(d)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.07(f),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the assignor for amounts which have accrued to but
excluding the effective date of such assignment and to the assignee for amounts
which have accrued from and after the effective date of such assignment. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.

(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender by such Borrower is not made when due hereunder, to charge
from time to time against any or all of such Borrower’s accounts with such
Lender any amount so due, unless otherwise agreed between such Borrower and such
Lender.

(c) All computations of interest based on the Base Rate when the Base Rate is
based on the “prime rate” shall be made by the Administrative Agent on the basis
of a year of 365 days or 366 days, as the case may be, and all other
computations of interest based on the Base Rate and all computations of interest
based on the LIBO Rate or the Federal Funds Rate shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such

 

43



--------------------------------------------------------------------------------

interest or such fees are payable. Each determination by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent demonstrable error.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or commitment fee, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurocurrency Rate Advances to be made in the next following calendar month, such
payment shall be made on the immediately preceding Business Day.

(e) Unless the Administrative Agent shall have received written notice from a
Borrower prior to the date on which any payment is due to the Lenders hereunder
that such Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent, following prompt notice thereof,
forthwith on demand such amount distributed to such Lender, together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

(f) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied towards payment of the amounts
then due hereunder ratably among the parties entitled thereto, in accordance
with the amounts then due to such parties.

SECTION 2.16 Taxes. (a) Any and all payments by or on behalf of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction for any and all present or future Taxes, excluding, in the
case of each Lender and each Agent, (i) Taxes imposed on (or measured by) its
overall net income (however denominated), franchise Taxes, and branch profits
Taxes, in each case only to the extent imposed by the jurisdiction (or any
political subdivision thereof) under the laws of which such Lender or such
Agent, as the case may be, is organized, by the jurisdiction (or any political
subdivision thereof) of such Lender’s Applicable Lending Office or such Lender’s
or such Agent’s principal office, or as a result of a present or former
connection between such Lender or such Agent and the jurisdiction imposing such
Tax (other than connections arising from such Lender or such Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document), (ii) backup
withholding Tax imposed by the United States on payments by any Loan Party to
any Lender, (iii) any Tax that is imposed by reason of such recipient’s failure
to comply with Section 2.16(f), (iv) any U.S. federal or Luxembourg or
Netherlands withholding Tax imposed pursuant to a law in effect at the time a
Lender becomes a party to this Agreement or acquires an interest in the Advance
(or designates a new Applicable Lending Office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately before the
designation of a new Applicable Lending

 

44



--------------------------------------------------------------------------------

Office or assignment, to receive additional amounts from the Loan Party with
respect to such withholding Tax pursuant to this Section 2.16, and (v) any taxes
imposed under FATCA, including as a result of such recipient’s failure to comply
with Section 2.16(f)(iii) (all such excluded Taxes in respect of payments under
any Loan Document being hereinafter referred to as “Excluded Taxes”). If the
applicable Withholding Agent shall be required by applicable law to deduct any
Taxes from or in respect of any sum payable under any Loan Document to any
Lender or any Agent, (A) the applicable Withholding Agent shall make such
deductions and (B) the applicable Withholding Agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law. If a Loan Party shall be required by applicable law to
deduct any Taxes (other than (i) Taxes required to be deducted by way of a Tax
Deduction in which case the provisions of Section 2.16(g) and Section 2.16(h)
shall apply or (ii) Excluded Taxes) from or in respect of any sum payable under
any Loan Document to any Lender or any Agent, the sum payable by the applicable
Loan Party shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.16) such Lender or such Agent, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made.

(b) In addition, without duplication of any other obligation set forth in this
Section 2.16, the Reporting Entity shall, or shall cause the applicable Loan
Party to, pay to the relevant Governmental Authority any present or future
stamp, court or documentary, intangible, recording, filing Taxes and any other
similar Taxes, that arise from any payment made by it under any Loan Document or
from the execution, delivery, performance or registration of, or otherwise with
respect to, any Loan Document, except to the extent such Taxes are Other
Connection Taxes imposed with respect to a sale, an assignment or the
designation of a new Applicable Lending Office (other than an assignment or
designation made pursuant to Section 2.21) (hereinafter referred to as “Other
Taxes”).

(c) Without duplication of any other obligation set forth in this Section 2.16,
the Reporting Entity shall, or shall cause the applicable Loan Party to,
indemnify each Lender and each Agent for the full amount of Taxes (other than
(i) withholding Tax imposed by United Kingdom legislation which is compensated
for by an increased payment under Section 2.16(g) or would have been so
compensated but was not solely because one of the exclusions in
Section 2.16(g)(iv) applied, (ii) withholding Tax imposed by Republic of Ireland
legislation which is compensated for by an increased payment under
Section 2.16(h) or would have been so compensated but was not solely because one
of the exclusions in Section 2.16(h)(iv) applied, (iii) any Excluded Taxes or
(iv) for the avoidance of doubt, any Taxes which were compensated by an
increased payment under Section 2.16(a)) and Other Taxes imposed on, payable or
paid by such Lender or such Agent, as the case may be, in respect of Advances
made to any Loan Party and any liability (including, without limitation,
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. This indemnification shall be made within 30
days from the date such Lender or such Agent, as the case may be, makes written
demand therefor. A certificate as to the amount of such payment or liability
delivered to the Reporting Entity by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent demonstrable error.

 

45



--------------------------------------------------------------------------------

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.07(h) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate describing in reasonable detail the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent demonstrable error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after the date of any payment of Taxes or Other Taxes
for which any Loan Party is responsible under this Section 2.16, such Loan Party
shall furnish to the Administrative Agent, at its address as specified pursuant
to Section 9.02, the original or a certified copy of a receipt evidencing
payment thereof.

(f) Except in connection with withholding tax imposed by United Kingdom
legislation (to which the provisions of Section 2.16(g) apply) or by the
Republic of Ireland legislation (to which the provisions of Section 2.16(h)
apply):

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent, or the applicable taxing
authority, at the time or times prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable laws or by the taxing
authorities of any applicable jurisdiction and such other documentation
reasonably requested by such Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of withholding
and as may be required to secure any applicable exemption from, or reduction in
the rate of, deduction or withholding imposed by any jurisdiction in respect of
any payments to be made to such Lender hereunder from any applicable taxing
authority. In addition, any Lender, if reasonably requested by the applicable
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding, including
withholding tax imposed by United Kingdom or Republic of Ireland legislation, or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.16(f)(ii)
and (iii) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

46



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing: (x) any Lender that is a
US Person shall deliver to the applicable Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
and (y) any Lender that is not a US Person (a “Non-US Lender”) shall, to the
extent it is legally entitled to do so, deliver to the applicable Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-US Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), whichever of the
following is applicable:

(A) in the case of a Non-US Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(B) executed originals of IRS Form W-8ECI;

(C) in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Non-US Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the applicable Borrower
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(D) to the extent a Non-US Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Non-US
Lender is a partnership and one or more direct or indirect partners of such
Non-US Lender are claiming the portfolio interest exemption, such Non-US Lender
may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-4 on behalf of each such direct and indirect partner;

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in

 

47



--------------------------------------------------------------------------------

Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the applicable Borrower and the Administrative Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by such Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for such Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for the purposes of this clause 2.16(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(g) United Kingdom Tax Gross-Up.

(i) Each Loan Party shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

(ii) The Reporting Entity shall promptly upon becoming aware that a Loan Party
must make a Tax Deduction (or that there is any change in the rate or the basis
of a Tax Deduction) notify the Administrative Agent accordingly. Similarly, a
Lender shall notify the Administrative Agent on becoming so aware in respect of
a payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify the Reporting Entity and such Loan
Party.

(iii) If a Tax Deduction is required by law to be made by a Loan Party, the
amount of the payment due from such Loan Party shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

(iv) A payment shall not be increased under paragraph (iii) above by reason of a
Tax Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

(A) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(B) the relevant Lender is a Treaty Lender and the Loan Party making the payment
is able to demonstrate that the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
this Section 2.16(g); or

(C) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(2) of the definition of Qualifying Lender and:

 

48



--------------------------------------------------------------------------------

(1) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the ITA which relates to the payment and
that Lender has received from the Borrower making the payment a certified copy
of that Direction; and

(2) the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

(D) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(2) of the definition of Qualifying Lender and:

(1) the Lender has not given a Tax Confirmation to the relevant Borrower; and

(2) the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the relevant Borrower, on the basis
that the Tax Confirmation would have enabled the relevant Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA.

(v) If a Loan Party is required to make a Tax Deduction, such Loan Party shall
make such Tax Deduction and any payment required in connection with such Tax
Deduction within the time allowed and in the minimum amount required by law.

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with such Tax Deduction, the Loan Party making such Tax Deduction
shall deliver to the Administrative Agent for the Lender Party entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Lender Party that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

(vii) (A) Subject to (B) below, a Treaty Lender and each Loan Party which makes
a payment to which such Treaty Lender is entitled shall cooperate in completing
any procedural formalities necessary for such Loan Party to obtain authorization
to make such payment without a Tax Deduction.

(B) (1) A Treaty Lender which is a Lender on the date on which this Agreement is
entered into and which (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence opposite its name
on Schedule I; and

(2) a New Lender that (x) is a Treaty Lender that holds a passport under the
HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its

 

49



--------------------------------------------------------------------------------

scheme reference number and its jurisdiction of tax residence in the Assignment
and Acceptance which it executes,

and having done so, that Lender shall be under no obligation pursuant to
paragraph (vii)(A), or for the avoidance of doubt, Section 2.16(f), above.

(viii) If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(vii) above and:

(A) a Borrower making a payment to such Lender has not made a Borrower DTTP
Filing in respect of such Lender; or

(B) a Borrower making a payment to such Lender has made a Borrower DTTP Filing
in respect of such Lender but:

(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2) HM Revenue & Customs has not given such Borrower authority to make payments
to such Lender without Tax Deduction within 60 days of the date of such Borrower
DTTP Filing;

and in each case, such Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such Borrower shall cooperate in
completing any additional procedural formalities necessary for such Borrower to
obtain authorization to make that payment without a Tax Deduction.

(ix) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(vii) above, no Loan Party
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Advance unless the Lender otherwise agrees.

(x) A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy
of that Borrower DTTP Filing to the Administrative Agent for delivery to the
relevant Lender.

(xi) Each Lender which becomes a party to this Agreement after the date of this
Agreement shall indicate in the Assignment and Acceptance which it executes on
becoming a party, and for the benefit of the Administrative Agent and without
liability to any Loan Party, which of the following categories it falls in:

(A) not a Qualifying Lender

(B) a Qualifying Lender (other than a Treaty Lender); or

(C) a Treaty Lender.

 

50



--------------------------------------------------------------------------------

If a New Lender fails to indicate its status in accordance with this
Section 2.16(g)(xi) then such New Lender shall be treated for the purposes of
this Agreement (including by each Loan Party) as if it is not a Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the Loan Party). For the avoidance of doubt, an Assignment and Acceptance
shall not be invalidated by any failure of a Lender to comply with this
Section 2.16(g)(xi).

(xii) A UK Non-Bank Lender which becomes a party on the day on which this
Agreement is entered into gives a Tax Confirmation to the relevant Borrower by
entry into this Agreement.

(xiii) A UK Non-Bank Lender shall promptly notify the relevant Borrower and the
Administrative Agent if there is any change in the position from that set forth
in the Tax Confirmation.

(h) Republic of Ireland Tax Gross-Up.

(i) Each Loan Party shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

(ii) The Reporting Entity shall promptly upon becoming aware that a Loan Party
must make a Tax Deduction (or that there is any change in the rate or the basis
of a Tax Deduction) notify the Administrative Agent accordingly. Similarly, a
Lender shall notify the Administrative Agent on becoming so aware in respect of
a payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify the Reporting Entity and such Loan
Party.

(iii) If a Tax Deduction is required by law to be made by a Loan Party, the
amount of the payment due from such Loan Party shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

(iv) A payment shall not be increased under paragraph (iii) above by reason of a
Tax Deduction on account of Tax imposed by the Republic of Ireland, if on the
date on which the payment falls due (A) the payment could have been made to the
Lender without a Tax Deduction if the Lender had been an Irish Qualifying Lender
but, on that date, the Lender is not or has ceased to be an Irish Qualifying
Lender other than as a result of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration, or
application of) any law or Irish Tax Treaty, or any published practice or
published concession of any relevant tax authority, or (B) the relevant Lender
is an Irish Treaty Lender and the Loan Party making the payment is able to
demonstrate that the payment could have been made to the Lender without the Tax
Deduction had that Lender complied with its obligations under this
Section 2.16(h).

(v) If a Loan Party is required to make a Tax Deduction, such Loan Party shall
make such Tax Deduction and any payment required in connection with such Tax
Deduction within the time allowed and in the minimum amount required by law.

 

51



--------------------------------------------------------------------------------

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with such Tax Deduction, the Loan Party making such Tax Deduction
shall deliver to the Administrative Agent for the Lender Party entitled to the
payment evidence reasonably satisfactory to that Lender Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

(vii) An Irish Treaty Lender and each Loan Party which makes a payment to which
such Irish Treaty Lender is entitled shall cooperate in completing any
procedural formalities necessary for such Loan Party to obtain authorization to
make such payment without an Irish Tax Deduction.

(viii) Each Lender which becomes a party hereto on the day on which this
Agreement is entered into confirms that, on such date, it is an Irish Qualifying
Lender. Each Lender which becomes a party to this Agreement after the date of
this Agreement shall indicate in the Assignment and Acceptance which it executes
on becoming a party, and for the benefit of the Administrative Agent and without
liability to any Loan Party, whether or not it is an Irish Qualifying Lender. If
a New Lender fails to indicate its status in accordance with this
Section 2.16(h)(vii) then such New Lender shall be treated for the purposes of
this Agreement (including by each Loan Party) as if it is not an Irish
Qualifying Lender until such time as it notifies the Administrative Agent which
category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the Loan Party). For the avoidance of doubt, an
Assignment and Acceptance shall not be invalidated by any failure of a Lender to
comply with this Section 2.16(h)(vii).

(i) (i) Each party hereto may make any deduction it is required to make by
FATCA, and any payment required in connection with such deduction, and no party
hereto shall be required to increase any payment in respect of which it makes
such a deduction or otherwise compensate the recipient of the payment for such
deduction; and

(ii) Each party hereto shall promptly, upon becoming aware that it must make a
deduction as required by FATCA (or that there is any change in the rate or the
basis of such deduction), notify the party to whom it is making the payment and,
in addition, shall notify the Reporting Entity and the Administrative Agent and
the Administrative Agent shall notify the other Finance Parties.

(j) In the event that an additional payment is made under Section 2.16(a) or
2.16(c) for the account of any Lender and such Lender, in its sole discretion
exercised in good faith, determines that it has received a refund of any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such additional payment, such Lender
shall, to the extent that it reasonably determines that it can do so without
prejudice to the retention of the amount of such refund, pay to the applicable
Borrower such amount as such Lender shall, in its reasonable discretion
exercised in good faith, have determined is attributable to such deduction or
withholding and will leave such Lender (after such payment) in no worse position
than it would have been had such Borrower not been required to make such
deduction or withholding. Nothing contained in this Section 2.16(j) shall
(i) interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit or (ii) oblige any Lender to disclose any information
relating to its tax returns, tax affairs or any computations in respect thereof
or (iii)

 

52



--------------------------------------------------------------------------------

require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

(k) Each participant of an interest in any Commitment, Advance or Loan Document
hereunder shall be entitled to the benefits of this Section 2.16 (subject to the
requirements and limitations herein, including the requirements under Section
2.16(f), (g) and (h) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender and the
information and documentation required under 2.16(g) and 2.16(h) will be
delivered to the applicable Borrower and the Administrative Agent)) to the same
extent as if it were a Lender and had acquired its interest by assignment
hereunder; provided that such participant (A) agrees to be subject to the
provisions of Section 2.21 as if it were an assignee hereunder; and (B) shall
not be entitled to receive any greater payment under this Section 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the participant acquired
the applicable participation.

(l) Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

(m) For purposes of this Section 2.16, the term “applicable law” includes FATCA.

SECTION 2.17 Sharing of Payments, Etc. Subject to Section 2.20 in the case of a
Defaulting Lender, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of the Advances owing to it (other than pursuant to Section 2.02(c),
2.13, 2.14(a), 2.16 or 9.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (a) the amount of such Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered. It
is acknowledged and agreed that the foregoing provisions of this Section 2.17
reflect an agreement entered into solely among the Lenders (and not any Borrower
or any Loan Party) and the consent of any Borrower or any Loan Party shall not
be required to give effect to the acquisition of a participation by a Lender
pursuant to such provisions or with respect to any action taken by the Lenders
or the Administrative Agent pursuant to such provisions. The provisions of this
Section 2.17 shall not be construed to apply to (A) any payment made by a
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant permitted hereunder.

 

53



--------------------------------------------------------------------------------

SECTION 2.18 Use of Proceeds . The proceeds of the Advances shall be available,
and each applicable Borrower agrees that such proceeds shall be applied, (a) to
fund a portion of the cash purchase price under the Acquisition Agreement,
(b) to refinance, prepay, repay, redeem, discharge or defease the existing
indebtedness of the Target and its Subsidiaries and/or (c) to pay all or a
portion of the costs incurred by the Borrowers or any of its Subsidiaries in
connection with the Transactions.

SECTION 2.19 Evidence of Debt. (a) The Register maintained by the Administrative
Agent pursuant to Section 9.07(g) shall include (i) the date, currency and
amount of each Borrowing made hereunder by each Borrower, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Administrative Agent from each
Borrower hereunder and each Lender’s share thereof.

(b) Entries made reasonably and in good faith by the Administrative Agent in the
Register pursuant to subsection (a) above shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from each Borrower to each Lender under this Agreement, absent demonstrable
error; provided, however, that the failure of the Administrative Agent to make
an entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit, expand or otherwise affect the obligations
of any Borrower under this Agreement.

SECTION 2.20 Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender (it being understood that the determination of whether a Lender is no
longer a Defaulting Lender shall be made as described in Section 2.20(c)):

(i) [Reserved];

(ii) [Reserved];

(iii) to the fullest extent permitted by applicable law, such Lender will not be
entitled to vote in respect of amendments and waivers hereunder, and the
Commitment and the outstanding Advances of such Lender hereunder will not be
taken into account in determining whether the Required Lenders or all or all
affected Lenders, as required, have approved any such amendment or waiver (and
the definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender; and

 

54



--------------------------------------------------------------------------------

(iv) the Reporting Entity may, or may cause the applicable Borrower to, at its
sole expense and effort, require such Defaulting Lender to assign and delegate
its interests, rights and obligations under this Agreement pursuant to
Section 9.07.

(b) [Reserved].

(c) If the Borrowers and the Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of a Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

(d) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent hereunder for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 6.01 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.05 shall be applied at such time or times as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the funding of any Advance; third, as
the Reporting Entity may request, to be held in a deposit account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations under this Agreement; fourth, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, to
the payment of any amounts owing to a Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or otherwise
pursuant to this Section 2.20(d) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

SECTION 2.21 Mitigation. (a) Each Lender shall promptly notify the applicable
Borrower and the Administrative Agent of any event of which it has knowledge
that will result in, and will use reasonable commercial efforts available to it
(and not, in such Lender’s good faith judgment, otherwise disadvantageous to
such Lender) to mitigate or avoid, any obligation by any Loan Party to pay any
amount pursuant to Section 2.13 or 2.16 (and, if any Lender has given notice of
any such event and thereafter such event ceases to exist, such Lender shall
promptly so notify such Loan Party and the Administrative Agent). In furtherance
of the foregoing, each Lender will (at the request of such Loan Party) designate
a different funding office if, in the judgment of such Lender, such designation
will avoid (or reduce the cost to such Loan Party of) any event described in
clause (i) or (ii) of the preceding sentence and such designation will not, in
such Lender’s good faith judgment, be otherwise materially disadvantageous to
such Lender. The Reporting Entity

 

55



--------------------------------------------------------------------------------

hereby agrees to, or to cause the applicable Loan Party to, pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation.

(b) Notwithstanding any other provision of this Agreement, if any Lender fails
to notify the applicable Borrower of any event or circumstance which will
entitle such Lender to compensation pursuant to Section 2.13 within 180 days
after such Lender obtains knowledge of such event or circumstance, then such
Lender shall not be entitled to compensation from such Borrower for any amount
arising prior to the date which is 180 days before the date on which such Lender
notifies such Borrower of such event or circumstance.

SECTION 2.22 VAT. Notwithstanding anything in Section 2.16 to the contrary:

(a) All amounts expressed to be payable under a Loan Document by any Loan Party
to a Lender Party which (in whole or in part) constitute the consideration for
any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Lender Party to any Loan
Party under a Loan Document and such Lender Party is required to account to the
relevant tax authority for the VAT, that Loan Party must pay to such Lender
Party (in addition to and at the same time as paying any other consideration for
such supply or, if later, on presentation of a valid VAT invoice) an amount
equal to the amount of the VAT (and such Lender Party must promptly provide an
appropriate VAT invoice to that Loan Party).

(b) If VAT is or becomes chargeable on any supply made by any Lender Party (the
“Supplier”) to any other Lender Party (the “Recipient”) under a Loan Document,
and any Loan Party other than the Recipient (the “Relevant Party”) is required
by the terms of any Loan Document to pay an amount equal to the consideration
for that supply to the Supplier (rather than being required to reimburse or
indemnify the Recipient in respect of that consideration):

(i) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(ii) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(c) Where a Loan Document requires any Loan Party to reimburse or indemnify a
Lender Party for any cost or expense, that Loan Party shall reimburse or
indemnify (as the case may be) such Lender Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.

 

56



--------------------------------------------------------------------------------

(d) Any reference in this Section 2.22 to any Loan Party shall, at any time when
such Loan Party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
Person who is treated as making the supply, or (as appropriate) receiving the
supply, under the grouping rules (as provided for in Article 11 of Council
Directive 2006/112/EC or as implemented by a European Member State, or
equivalent provisions in any other jurisdiction).

(e) In relation to any supply made by a Lender Party to any Loan Party under a
Loan Document, if reasonably requested by such Lender Party, that Loan Party
must promptly provide such Lender Party with details of that Loan Party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender Party’s VAT reporting requirements in relation to such supply.

SECTION 2.23 [Reserved].

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND CLOSING

SECTION 3.01 Conditions Precedent to Closing Date. This Agreement shall become
effective and the Commitments shall be available on and as of the first date on
which only the following conditions precedent have been satisfied (with the
Administrative Agent acting reasonably in assessing whether the conditions
precedent have been satisfied) (or waived in accordance with Section 9.01):

(a) The Administrative Agent (or its counsel) shall have received from each
Borrower, each other Closing Date Party and each Lender either (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include .pdf or
facsimile transmission of a signed signature page of this Agreement and each
applicable Loan Document) that such party has signed such a counterpart.

(b) All fees and reasonable out-of-pocket expenses of the Administrative Agent,
Joint Lead Arrangers and Lenders (including the invoiced fees and expenses of
counsel to the Administrative Agent) that are required to be reimbursed or paid
on or prior to the Closing Date under the Fee Letters or the other Loan
Documents effective on the Closing Date shall be paid, to the extent invoiced by
the relevant person at least three Business Days prior to the Closing Date and
to the extent such amounts are due and payable on or prior to the Closing Date.

(c) The Administrative Agent (or its counsel) shall have received on or before
the Closing Date:

(i) Certified copies of the resolutions or similar authorizing documentation of
the governing bodies of each Borrower and each other Closing Date Party
authorizing such Person to enter into and perform its obligations under the Loan
Documents to which it is a party;

(ii) A good standing certificate or similar certificate dated a date reasonably
close to the Closing Date from the jurisdiction of formation of each Borrower
and each

 

57



--------------------------------------------------------------------------------

other Closing Date Party, but only where such concept is applicable (it being
understood that no such certificate will be provided by STERIS plc or any
Closing Date Party that is an entity organized under the laws of England and
Wales);

(iii) A customary certificate of STERIS plc, STERIS Corporation and each other
Closing Date Party (i) attaching the charter, by-laws and/or other
organizational documents of STERIS plc, STERIS Corporation and each other
Closing Date Party and (ii) certifying the names and true signatures of the
officers and/or directors of STERIS plc, STERIS Corporation and each other
Closing Date Party authorized to sign this Agreement and the other documents to
be delivered hereunder and, in the case of STERIS plc, to the satisfaction of
the conditions set forth in Section 3.01(h) and (i); and

(iv) A favorable opinion letter of (A) the General Counsel of STERIS Corporation
and (B) Wachtell, Lipton, Rosen & Katz and other legal counsel to STERIS plc,
STERIS Corporation and each other Closing Date Party reasonably satisfactory to
the Administrative Agent, in each case in form and substance consistent with
those delivered under the Existing Credit Agreement or, as applicable, such
other form as is reasonably acceptable to the Administrative Agent (and covering
STERIS plc, STERIS Corporation and each Closing Date Party).

(d) The following representations and warranties shall be true and correct in
all material respects (except that any representation or warranty which is
already qualified as to materiality or by reference to Material Adverse Effect
shall be true and correct in all respects as so qualified) on and as of the
Closing Date, except to the extent any such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except
that any representation or warranty which is already qualified as to materiality
or by reference to Material Adverse Effect shall be true and correct in all
respects as so qualified) as of such earlier date: (i) such representations and
warranties made by the Target in the Acquisition Agreement as are material to
the interests of the Joint Lead Arrangers and the Lenders, but only to the
extent that STERIS plc (or any of its affiliates) have the right to terminate
their respective obligations (or to refuse to consummate the Acquisition) under
the Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement (determined without regard to whether any notice is
required to be delivered by you) and (ii) the Specified Representations.

(e) (i) The Administrative Agent shall have received, on or prior to the Closing
Date, so long as requested no less than ten Business Days prior to the Closing
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, in each case relating to STERIS plc,
STERIS Corporation and each other Closing Date Party and (ii) to the extent a
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, any Lender that has requested, in a written notice to such Borrower
at least ten Business Days prior to the Closing Date, a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation (a “Beneficial Ownership Certification”) in relation to such
Borrower, shall have received at least five days prior to the Closing Date such
Beneficial Ownership Certification (provided that, unless written notice is
given to the Administrative Agent and such Borrower by such Lender at least five
days prior to the Closing

 

58



--------------------------------------------------------------------------------

Date specifying that this condition has not been satisfied and specifying the
details thereof, the condition set forth in this clause (ii) shall be deemed to
be satisfied with respect to such Lender).

(f) At least 10 days prior to the Closing Date, the Joint Lead Arrangers shall
have received the Required Financial Statements; provided that STERIS plc’s
filing with the Securities and Exchange Commission of any (x) audited Required
Financial Statements with respect to STERIS plc and its Subsidiaries on Form
10-K or (y) unaudited Required Financial Statements with respect to STERIS plc
and its Subsidiaries on Form 10-Q, in each case, will satisfy the requirements
of this clause (f) with respect to clauses (a) or (c), as applicable, of the
definition of Required Financial Statements. The Joint Lead Arrangers hereby
acknowledge receipt of each of the financial statements for (i) STERIS plc for
the fiscal years ended March 31, 2019 and 2020 and the fiscal quarter ended
June 30, 2020, and (ii) the Target for the fiscal years ended December 31, 2018
and December 31, 2019.

(g) Since the date of the Acquisition Agreement, a Target Material Adverse
Effect shall not have occurred.

(h) The Acquisition shall have been consummated (or shall be consummated
substantially concurrently with the making of the Advances on the Closing Date)
in all material respects in accordance with the terms and conditions of the
Acquisition Agreement; provided that no amendment, modification or waiver of any
term thereof or any condition to STERIS plc’s obligation (or obligation of any
Subsidiary of STERIS plc) to consummate the Acquisition thereunder or consent
granted thereunder will be made or granted by STERIS plc or its subsidiaries, as
the case may be, without the prior written consent (which consent shall not be
unreasonably withheld or delayed) of the Joint Lead Arrangers (other than any
such amendment, modification or waiver or consent that is not materially adverse
to any interest of the Joint Lead Arrangers or the Lenders).

(i) Substantially contemporaneously with the availability of the Advances on the
Closing Date, the Existing Target Indebtedness shall be terminated and repaid in
full.

Without limiting the foregoing, the failure of any representation or warranty
(other than the representations specified in Section 3.01(d)) to be true and
correct at any time when made or deemed made on or prior to the Closing Date
will not constitute the failure of a condition precedent to the obligations of
each Lender to make the Advances on the Closing Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties. Each Borrower represents and
warrants on the Closing Date as follows:

(a) Each Loan Party is duly organized or incorporated, validly existing and in
good standing (to the extent that such concept exists) under the laws of its
jurisdiction of organization or incorporation, except (other than with respect
to any Borrower, to which this exception shall not apply) to the extent such
failure would not be reasonably expected to have a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by each Loan Party of this Agreement
and the other Loan Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby (including the Acquisition), (i)
are within such Loan Party’s organizational powers, (ii) have been duly
authorized by all necessary organizational action and (iii) do not contravene
(A) such Loan Party’s charter or by-laws or other organizational documents or
(B) any law, regulation or contractual restriction binding on or affecting such
Loan Party and (iv) will not result in or require the creation or imposition of
any Lien upon or with respect to any of the properties of the Consolidated
Group, except, in the case of clause (iii)(B) and (iv), as would not be
reasonably expected to have a Material Adverse Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrowers and each Guarantor of this
Agreement and the consummation of the transactions (including the Acquisition)
contemplated hereby.

(d) This Agreement and the other Loan Documents have been duly executed and
delivered by the Loan Parties party thereto. This Agreement and the other Loan
Documents are legal, valid and binding obligations of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with their
terms, except as affected by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

(e) Each of the financial statements set forth in clauses (a) and (c) of the
definition of Required Financial Statements presents fairly, in all material
respects, the consolidated financial position and results of operations and cash
flows of the Reporting Entity and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP, except as may be indicated in the
notes thereto and subject to year-end audit adjustments and the absence of
footnotes in the case of unaudited financial statements.

(f) There is no action, suit, investigation, litigation or proceeding
(including, without limitation, any Environmental Action), affecting the
Consolidated Group pending or, to the knowledge of the Borrowers, threatened
before any court, governmental agency or arbitrator that would reasonably be
expected to be adversely determined, and if so determined, (a) would reasonably
be expected to have a material adverse effect on the financial condition or
results of operations of the Consolidated Group taken as a whole (other than the
litigation set forth on Schedule 4.01(f) attached hereto) or (b) would adversely
affect the legality, validity and enforceability of any material provision of
this Agreement in any material respect.

(g) Following application of the proceeds of each Advance, not more than
25 percent of the value of the assets of the Borrowers and of the Consolidated
Group, on a Consolidated basis, subject to the provisions of Section 5.02(a)
will be margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System).

(h) Each of the Loan Parties and their Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by them, except
(a) Taxes that are being contested in good

 

60



--------------------------------------------------------------------------------

faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

(i) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan which would reasonably be expected to have a Material Adverse
Effect.

(j) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) as of the last annual actuarial valuation date prior to the Closing
Date, no Plan was in at-risk status (as defined in Section 430(i)(4) of the
Internal Revenue Code), and (ii) since such annual actuarial valuation date
there has been no material adverse change in the funding status of any Plan that
would reasonably be expected to cause such Plan to be in at-risk status (as
defined in Section 430(i)(4) of the Internal Revenue Code).

(k) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) none of the Borrowers nor any ERISA Affiliate (A) is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan or has
incurred any such Withdrawal Liability that has not been satisfied in full or
(B) has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is insolvent (within the meaning of Section 4245 of ERISA) or
has been determined to be in “endangered” or “critical” status (within the
meaning of Section 432 of the Internal Revenue Code or Section 305 of ERISA),
and (ii) no Multiemployer Plan is reasonably expected to be insolvent or in
“endangered” or “critical” status.

(l) (i) The operations and properties of the Consolidated Group comply in all
respects with all applicable Environmental Laws and Environmental Permits except
to the extent that the failure to so comply, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(ii) all past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without any ongoing obligations or costs except to the
extent that such non-compliance, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; and (iii) no
circumstances exist that would be reasonably expected to (A) form the basis of
an Environmental Action against a member of the Consolidated Group or any of its
properties that, either individually or in the aggregate, would have a Material
Adverse Effect or (B) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law
that, either individually or in the aggregate, would have a Material Adverse
Effect.

(m) (i) None of the properties currently or formerly owned or operated by a
member of the Consolidated Group is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or, to the best
knowledge of the Borrowers, is adjacent to any such property other than such
properties of a member of the Consolidated Group that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(ii) there are no, and never have been any, underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed of on any
property currently owned or operated by any member of the Consolidated Group or,
to the best knowledge of the Borrowers, on any property formerly owned or
operated by a member of the Consolidated Group that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect;

 

61



--------------------------------------------------------------------------------

(iii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by a member of the Consolidated Group that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by a member of the Consolidated Group or, to the best knowledge of the
Borrowers, on any adjoining property that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

(n) No member of the Consolidated Group is undertaking, and no member of the
Consolidated Group has completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any governmental or regulatory authority
or the requirements of any Environmental Law that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
a member of the Consolidated Group have been disposed of in a manner that,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

(o) No member of the Consolidated Group is an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” (each as defined in the Investment Company Act of 1940, as
amended). Neither the making of any Advances nor the application of the proceeds
or repayment thereof by the Borrowers, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.

(p) The Advances and all related obligations of the Loan Parties under this
Agreement (including the Guaranty) rank pari passu with all other unsecured
obligations of the Loan Parties that are not, by their terms, expressly
subordinate to the obligations of the Loan Parties hereunder.

(q) The proceeds of the Advances will be used in accordance with Section 2.18.

(r) No member of the Consolidated Group or any of their respective officers or
directors (a) has violated or is in violation of, in any material respect, or
has engaged in any conduct or dealings that would be sanctionable under any
applicable anti-money laundering law or Sanctions or (b) is an Embargoed Person;
provided that if any member of the Consolidated Group (other than the Borrowers)
becomes an Embargoed Person pursuant to clause (b)(iii) of the definition
thereof as a result of a country or territory becoming subject to any applicable
Sanctions program after the Closing Date, such Person shall not be an Embargoed
Person so long as (x) the Borrowers are, as applicable, taking reasonable steps
to either obtain an appropriate license for transacting business in such country
or territory or to cause such Person to no longer reside, be organized or
chartered or have a place of business in such country or territory and (y) such
Person’s residing, being organized or chartered or having a place of business in
such country or territory would not be reasonably expected to have Material
Adverse Effect. The Consolidated Group (i) has adopted and maintains policies
and procedures designed to ensure compliance and are

 

62



--------------------------------------------------------------------------------

reasonably expected to continue to ensure compliance with any Sanction imposed
by the United States and (ii) will use commercially reasonable efforts to adopt
and maintain policies and procedures designed to ensure compliance with any
applicable Sanction other than those imposed by the United States.

(s) No member of the Consolidated Group is in violation, in any material
respects, of any applicable law, relating to anti-corruption (including the FCPA
and the United Kingdom Bribery Act of 2010 (“Anti-Corruption Laws”)) or
counter-terrorism (including United States Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2011, the Patriot Act, the United
Kingdom Terrorism Act of 2000, the United Kingdom Anti-Terrorism, Crime and
Security Act of 2011, the United Kingdom Terrorism (United Nations Measures)
Order of 2006, the United Kingdom Terrorism (United Nations Measures) Order of
2009 and the United Kingdom Terrorist Asset-Freezing etc. Act of 2010). The
Consolidated Group (i) has adopted and maintains policies and procedures that
are designed to ensure compliance and are reasonably expected to continue to
ensure compliance with the FCPA and (ii) will use commercially reasonable
efforts to adopt and maintain policies and procedures designed to ensure
compliance with the United Kingdom Bribery Act of 2010.

(t) [Reserved].

(u) [Reserved].

(v) [Reserved].

(w) Immediately after the consummation of the transactions to occur on the
Closing Date, including the Acquisition, the making of each Advance to be made
on the Closing Date and the application of the proceeds of such Advances,
(a) the fair value of the assets of the Reporting Entity and its Subsidiaries on
a consolidated basis will exceed its debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the assets of
the Reporting Entity and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability on
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured, (c) the Reporting
Entity and its Subsidiaries on a consolidated basis will be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Reporting Entity and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to con-duct the business in which it is engaged, as such business is
now conducted and is proposed to be conducted following the Closing Date.

(x) Since March 31, 2020, there has been no Material Adverse Change.

(y) The Closing Date Parties (other than STERIS plc) represent all of the
Material Subsidiaries of STERIS plc that are either Domestic Subsidiaries or
organized under the laws of England and Wales (other than Receivables
Subsidiaries) as of the Closing Date other than STERIS Dover and the Target and
its Subsidiaries.

(z) No Borrower or Guarantor is an EEA Financial Institution.

 

63



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

SECTION 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Reporting Entity will:

(a) Compliance with Laws, Etc. Comply, and cause each member of the Consolidated
Group to comply, with all applicable laws, rules, regulations and orders (such
compliance to include, without limitation, compliance with ERISA and
Environmental Laws), except to the extent that the failure to so comply, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all Taxes, assessments and
governmental charges levied or imposed upon a member of the Consolidated Group
or upon the income, profits or property of a member of the Consolidated Group,
in each case except to the extent that (i) the amount, applicability or validity
thereof is being contested in good faith and by proper proceedings or (ii) the
failure to pay such Taxes, assessments and charges, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

(c) Maintenance of Insurance. Maintain, and cause each member of the
Consolidated Group to maintain, insurance with responsible and reputable
insurance companies or associations (or pursuant to self-insurance arrangements)
in such amounts and covering such risks as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which any member of the Consolidated Group operates.

(d) Preservation of Existence, Etc. Do, or cause to be done, all things
necessary to preserve and keep in full force and effect its and each other Loan
Party’s (i) existence and (ii) rights (charter and statutory) and franchises;
provided, however, that any Loan Party may consummate any merger or
consolidation permitted under Section 5.02(b); and provided, further, that no
Loan Party shall be required to preserve any such right or franchise if the
management of the Borrowers shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Loan Party and that the
loss thereof is not disadvantageous in any material respect to the Lenders.

(e) Visitation Rights. At any reasonable time and from time to time during
normal business hours (but not more than once annually if no Event of Default
has occurred and is continuing), upon reasonable notice to the Borrowers, permit
the Administrative Agent or any of the Lenders, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account, and visit the properties, of the Consolidated Group, and to discuss
the affairs, finances and accounts of the Consolidated Group with any of the
members of the senior treasury staff of the Borrowers or any other Loan Party.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial

 

64



--------------------------------------------------------------------------------

transactions and the assets and business of the Consolidated Group sufficient to
permit the preparation of financial statements in accordance with GAAP.

(g) Maintenance of Properties, Etc. Cause all of its and the Consolidated
Group’s properties that are used or useful in the conduct of its business or the
business of any member of the Consolidated Group to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment, and cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrowers
may be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, except, in each case, where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

(h) Guaranties.

(x) Cause (i) subject to clause (y) below, Synergy and its Material Subsidiaries
organized in England and Wales, (ii) subject to clause (z) below, from time to
time after the Closing Date, each other Material Subsidiary of the Reporting
Entity (other than Synergy and its Subsidiaries) that is or becomes a Domestic
Subsidiary (other than a Receivables Subsidiary), (iii) each Material Subsidiary
of the Reporting Entity organized under the laws of the Republic of Ireland or
England and Wales (other than STERIS Dover) that is or becomes a direct or
indirect parent of STERIS Corporation and (iv) any New PubCo, in each case, to
guarantee the Guaranteed Obligations pursuant to a joinder hereto substantially
in the form of Exhibit D or any other form agreed by the Administrative Agent
(it being understood that any such joinder entered into pursuant to clause
(iv) shall also join such New PubCo hereto as the “Reporting Entity”).

(y) In no event shall Synergy or its Subsidiaries organized in England and Wales
or any Subsidiary of the Reporting Entity organized under the laws of the
Republic of Ireland or England and Wales that is or becomes a direct or indirect
parent of STERIS Corporation be required to provide a guaranty hereunder if the
Reporting Entity is treated as a United States corporation for United States
federal tax purposes. If the Reporting Entity is treated as a United States
corporation for United States federal tax purposes, any guarantees from Synergy
or its Subsidiaries or any Subsidiary of the Reporting Entity organized under
the laws of the Republic of Ireland or England and Wales that is or becomes a
direct or indirect parent of STERIS Corporation shall terminate automatically
and each such guarantee will be void ab initio.

(z) To the extent that as of the Closing Date the Target or any Subsidiary of
the Target constitutes a Domestic Subsidiary that is Material Subsidiary, use
reasonable best efforts to cause the Target and any such Subsidiary of the
Target to guarantee the Guaranteed Obligations pursuant to a joinder hereto
substantially in the form of Exhibit D or any other form agreed by the
Administrative Agent within 30 days of the Closing Date.

 

65



--------------------------------------------------------------------------------

(i) Transactions with Affiliates. Conduct, and cause each member of the
Consolidated Group to conduct, all material transactions otherwise permitted
under this Agreement with any of their Affiliates (excluding the members of the
Consolidated Group) on terms that are fair and reasonable and no less favorable
to the Reporting Entity or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; provided that the
restrictions of this Section 5.01(i) shall not apply to the following:

(i) the payment of dividends or other distributions (whether in cash, securities
or other property) with respect to any Equity Interests in a member of the
Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

(ii) payment of, or other consideration in respect of, compensation to, the
making of loans to and payment of fees and expenses of and indemnities to
officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

(iii) transactions pursuant to any agreement to which a member of the
Consolidated Group is a party on the date hereof and set forth in Schedule
5.01(i);

(iv) transactions with joint ventures for the purchase or sale of property or
other assets and services entered into in the ordinary course of business and in
a manner consistent with past practices;

(v) [Reserved];

(vi) transactions approved by a majority of Disinterested Directors of the
Borrowers or of the relevant member of the Consolidated Group in good faith; or

(vii) any transaction in respect of which the Borrowers deliver to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Borrowers (or the board of directors of the relevant
member of the Consolidated Group) from an accounting, appraisal or investment
banking firm that is in the good faith determination of the Borrowers qualified
to render such letter, which letter states that such transaction is on terms
that are no less favorable to the Borrowers or the relevant member of the
Consolidated Group, as applicable, than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.

(j) Reporting Requirements. Furnish to the Administrative Agent for further
distribution to the Lenders:

(i) within 45 days after the end of each of the first three quarters of each
fiscal year of the Reporting Entity, a Consolidated balance sheet of the
Consolidated Group as of the end of such quarter and Consolidated statements of
income and cash flows of the Consolidated Group for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter, duly
certified by the Chief Financial Officer, the

 

66



--------------------------------------------------------------------------------

Controller or the Treasurer of the Reporting Entity as having been prepared in
accordance with GAAP (subject to the absence of footnotes and year-end audit
adjustments);

(ii) within 90 days after the end of each fiscal year of the Reporting Entity, a
copy of the annual audit report for such year for the Consolidated Group,
containing a Consolidated balance sheet of the Consolidated Group as of the end
of such fiscal year and Consolidated statements of income and cash flows of the
Consolidated Group for such fiscal year, in each case accompanied by an
unqualified opinion or an opinion reasonably acceptable to the Required Lenders
by Ernst & Young LLP or other independent public accountants of recognized
national standing;

(iii) simultaneously with each delivery of the financial statements referred to
in subclauses (j)(i) and (j)(ii) of this Section 5.01, a certificate of the
Chief Financial Officer, the Controller or the Treasurer of the Reporting Entity
that no Default or Event of Default has occurred and is continuing (or if such
event has occurred and is continuing the actions being taken by the Reporting
Entity to cure such Default or Event of Default), including, if such covenant is
tested at such time, setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03;

(iv) as soon as possible and in any event within five days after any Responsible
Officer shall have obtained knowledge of the occurrence of each Default
continuing on the date of such statement, a statement of the Chief Financial
Officer, the Controller or the Treasurer of the applicable Borrower setting
forth details of such Default and the action that the Borrowers have taken and
propose to take with respect thereto;

(v) promptly after the sending or filing thereof, copies of all reports that the
Reporting Entity sends to any of its securityholders, in their capacity as such,
and copies of all reports and registration statements that members of the
Consolidated Group file with the Securities and Exchange Commission or any
national securities exchange (excluding routine reports filed with the New York
Stock Exchange and any reports filed with the Regulatory News Service to satisfy
London Stock Exchange Requirements);

(vi) promptly after a Responsible Officer obtains knowledge of the commencement
thereof, notice of all actions, suits, investigations, litigations and
proceedings before any court, governmental agency or arbitrator affecting the
Consolidated Group of the type described in Section 4.01(f)(b); and

(vii) such other information respecting the Consolidated Group as any Lender
through the Administrative Agent may from time to time reasonably request.

(k) [Reserved].

(l) OFAC and FCPA. The Loan Parties shall ensure and shall cause each member of
the Consolidated Group and their respective officers and directors (in their
capacity as officers and directors, as applicable, of members of the
Consolidated Group) to ensure that, to their knowledge, the proceeds of any
Advances shall not be used by such Persons (i) to fund any activities or
business of or with any Embargoed Person, or in any country or territory, that
at the time of such funding is the target of any Sanctions, to the extent such
activity or business is

 

67



--------------------------------------------------------------------------------

prohibited by Sanctions, (ii) in any other manner that would result in a
violation of any Sanctions by the Agents, Lenders, the Reporting Entity or any
member of the Consolidated Group or (iii) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws.

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of Section 5.01(j) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and available on
the website of the Securities and Exchange Commission at http://www.sec.gov.
Information required to be furnished pursuant to this Section 5.01 may also be
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Borrowers hereby acknowledge that the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Lenders
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar secure electronic system (the “Platform”).

SECTION 5.02 Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Reporting Entity will not
and will not permit any member of the Consolidated Group to:

(a) Liens, Etc. Create, assume or suffer to exist any Lien upon any of its
property or assets (other than Unrestricted Margin Stock), whether now owned or
hereafter acquired; provided that this Section shall not apply to the following:

(i) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

(ii) other statutory, common law or contractual Liens incidental to the conduct
of its business or the ownership of its property and assets that (A) were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and (B) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

(iii) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(iv) pledges or deposits to secure the performance of bids, trade contracts and
leases (other than Debt), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(v) Liens on property or assets to secure obligations owing to any member of the
Consolidated Group;

(vi) (A) purchase money Liens on fixed assets or for the deferred purchase price
of property; provided that such Lien is limited to the purchase price and only
attaches to

 

68



--------------------------------------------------------------------------------

the property being acquired and, for the avoidance of doubt, proceeds thereof
and (B) capital leases;

(vii) easements, zoning restrictions or other minor defects or irregularities in
title of real property not interfering in any material respect with the use of
such property in the business of any member of the Consolidated Group;

(viii) Liens existing on the date of this Agreement and, to the extent securing
obligations in excess of $25,000,000, set forth on Schedule 5.02(a) hereto;

(ix) any Lien granted to Agent, for the benefit of the Lenders;

(x) Liens on Receivables Related Assets of a Receivables Subsidiary in
connection with the sale of such Receivables Related Assets pursuant to
Section 5.02(f)(iii) hereof;

(xi) in addition to the Liens permitted herein, additional Liens, so long as the
aggregate principal amount of all Debt and other obligations secured by such
Liens, when taken together with, without duplication, the principal amount of
all Debt of Subsidiaries that are not Guarantors incurred pursuant to
Section 5.02(e)(viii) below, does not exceed an amount equal to 10% of the
Consolidated Total Assets at the time such Debt or other obligation is created
or incurred;

(xii) Permitted Encumbrances;

(xiii) any Lien existing on any property or asset prior to the acquisition
thereof by any member of the Consolidated Group or existing on any property or
assets of any Person at the time such Person becomes a Subsidiary after the
Closing Date; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, and (ii) such Lien does not apply to any other property or assets
of any member of the Consolidated Group (other than Persons who become members
of the Consolidated Group in connection with such acquisition);

(xiv) Liens arising in connection with any margin posted related to Hedge
Agreements entered other than for speculative purposes;

(xv) any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clauses (vi),
(viii), (xi) and (xiii) of this Section 5.02(a); provided that (x) the principal
amount of the obligations secured thereby shall be limited to the principal
amount of the obligations secured by the Lien so extended, renewed or replaced
(and, to the extent provided in such clauses, extensions, renewals and
replacements thereof), (y) such Lien shall be limited to all or a part of the
assets that secured the obligation so extended, renewed or replaced and (z) in
the case of any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (xi) of this
Section 5.02(a) such extension, renewal or replacement (or successive renewals
or replacements) shall utilize

 

69



--------------------------------------------------------------------------------

basket capacity under such clause (xi) prior to any excess amount not permitted
thereunder being permitted under this clause (xv); and

(xvi) Liens on the products and proceeds (including, without limitation,
insurance condemnation and eminent domain proceeds) of and accessions to, and
contract or other rights (including rights under insurance policies and product
warranties) derivative of or relating to, property subject to Liens under any of
the paragraphs of this Section 5.02(a).

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (other than Unrestricted
Margin Stock) (whether now owned or hereafter acquired) to, any Person, except
that:

(i) any member of (x) the Consolidated Group other than the Borrowers may merge
or consolidate with or into or (y) the Consolidated Group may convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets to, in each case of clause
(x) and (y), any other member of the Consolidated Group;

(ii) any Borrower may merge or consolidate with or into any other Person
(including, but not limited to, any member of the Consolidated Group) so long as
(A) such Borrower is the surviving entity or (B) the surviving entity shall
succeed, by agreement, including an agreement where such succession occurs by
operation of law, in any case reasonably satisfactory in substance to the
Administrative Agent (and such agreement shall be provided to the Administrative
Agent prior to the closing of such merger or consolidation), to all of the
businesses and operations of such Borrower and shall assume all of the rights
and obligations of such Borrower under this Agreement and the other Loan
Documents;

(iii) any member of the Consolidated Group (other than the Borrowers) may merge
or consolidate with or into another Person, convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets so long as (A) the consideration received in
respect of such merger, consolidation, conveyance, transfer, lease or other
disposition is at least equal to the fair market value of such assets as
determined in good faith by the Reporting Entity and (B) no Material Adverse
Effect would reasonably be expected to result from such merger, consolidation,
conveyance, transfer, lease or other disposition; and

(iv) any member of the Consolidated Group (other than the Borrowers) may merge
or consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets to another Person to effect (A) a transaction permitted by
Section 5.02(f) (other than clause (vii)(ii) thereof) or (B) a merger or
consolidation with or into such Person where such merger or consolidation
results in such Person or the entity into which such Person is merged or
consolidated becoming a member of the Consolidated Group;

 

70



--------------------------------------------------------------------------------

provided, in the cases of clauses (i), (ii) and (iii) hereof, that no Default or
Event of Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.

(c) Accounting Changes. Change the Reporting Entity’s fiscal year-end from
March 31 of each calendar year.

(d) Change in Nature of Business. Make any material change in the nature of the
business of the Consolidated Group, taken as a whole, from that carried out by
STERIS plc and its Subsidiaries on the Closing Date; it being understood that
this Section 5.02(d) shall not prohibit (i) the Transactions or (ii) members of
the Consolidated Group from conducting any business or business activities
incidental or related to such business as carried on as of the Closing Date or
any business or activity that is reasonably similar or complementary thereto or
a reasonable extension, development or expansion thereof or ancillary thereto.

(e) Subsidiary Indebtedness. Permit any member of the Consolidated Group that is
not a Borrower or a Guarantor to incur Debt of any kind; provided that this
Section shall not apply to any of the following (without duplication):

(i) Debt incurred under the Loan Documents;

(ii) Debt of any member of the Consolidated Group to any member of the
Consolidated Group; provided that such Debt shall not have been transferred to
any other Person (other than to any member of the Consolidated Group);

(iii) Debt outstanding on the Closing Date and, to the extent in respect of
obligations in excess of $25 million, set forth on Schedule 5.02(e) (it being
understood that any Debt in excess of $25 million outstanding on the Closing
Date that is otherwise permitted under another clause of Section 5.02(e) need
not be set forth on Schedule 5.02(e) in order to be so permitted under such
other clause) and any extension, renewal, refinancing, refunding, replacement or
restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of any such Debt from time to time (in whole or
in part); provided that the outstanding principal amount of any such Debt may
only be increased to the extent any such increase is permitted to be incurred
under any other clause of this Section 5.02(e);

(iv) (i) Debt of any member of the Consolidated Group incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including capital leases and any Debt assumed in connection with the acquisition
of any such assets (provided that such Debt is incurred or assumed prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Debt does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets) and (ii) any
extension, renewal, refinancing, refunding, replacement or restructuring (or
successive extensions, renewals, refinancings, refundings, replacements or
restructurings) of any such Debt from time to time (in whole or in part);
provided that the aggregate principal amount of Debt permitted by this clause
(iv) shall not exceed $100,000,000;

 

71



--------------------------------------------------------------------------------

(v) Debt under or related to Hedge Agreements entered into for non-speculative
purposes;

(vi) letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Debt) in the ordinary course
of business;

(vii) Debt of Receivables Subsidiaries in respect of Permitted Receivables
Facilities in an aggregate principal amount at any time outstanding not to
exceed $250,000,000;

(viii) (i) any other Debt (not otherwise permitted under this Agreement), and
(ii) any extension, renewal, refinancing, refunding, replacement or
restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of Debt outstanding under this clause (viii),
provided that, the aggregate principal amount of (1) all Debt incurred under
this clause (viii) and (2) without duplication, all Debt and other obligations
secured by Liens incurred under Section 5.02(a)(xi) shall not exceed 10% of
Consolidated Total Assets at the time such Debt is incurred (except that
refinancing Debt incurred in reliance on clause (ii) of this
Section 5.02(e)(viii) will in any event be permitted (but will utilize basket
capacity under this clause (viii)) so long as the principal amount of such Debt
does not exceed the principal amount of the Debt refinanced);

(ix) Debt owed to any officers or employees of any member of the Consolidated
Group; provided that the aggregate principal amount of all such Debt shall not
exceed $10,000,000 at any time outstanding;

(x) guarantees of any Debt permitted pursuant to this Section 5.02(e);

(xi) Debt in respect of bid, performance, surety bonds or completion bonds
issued for the account of any member of the Consolidated Group in the ordinary
course of business, including guarantees or obligations of any member of the
Consolidated Group with respect to letters of credit supporting such bid,
performance, surety or completion obligations;

(xii) Debt incurred or arising from or as a result of agreements providing for
indemnification, deferred payment obligations, purchase price adjustments,
earn-out payments or similar obligations;

(xiii) Debt in connection with overdue accounts payable, which are being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP;

(xiv) Debt arising or incurred as a result of or from the adjudication or
settlement of any litigation or from any arbitration or mediation award or
settlement, in any case involving any member of the Consolidated Group; provided
that the judgment, award(s) and/or settlements to which such Debt relates would
not constitute an Event of Default under Section 6.01(f);

 

72



--------------------------------------------------------------------------------

(xv) Debt in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business; and

(xvi) (i) Debt of any Person which becomes a Subsidiary after the Closing Date
or is merged with or into or consolidated or amalgamated with any member of the
Consolidated Group after the Closing Date and Debt expressly assumed in
connection with the acquisition of an asset or assets from any other Person;
provided that (A) such Debt existed at the time such Person became a Subsidiary
or of such merger, consolidation, amalgamation or acquisition and was not
created in anticipation thereof and (B) immediately after such Person becomes a
Subsidiary or such merger, consolidation, amalgamation or acquisition, (x) no
Default shall have occurred and be continuing and (y) the Reporting Entity shall
be in compliance with Section 5.03 on a pro forma basis; and (ii) any extension,
renewal, refinancing, refunding, replacement or restructuring (or successive
extensions, renewals, refinancings, refundings, replacements or restructurings)
of any such Debt from time to time (in whole or in part), provided that the
outstanding principal amount of any such Debt may only be increased to the
extent any such increase is permitted to be incurred under any other clause of
this Section 5.02(e).

(f) Dispositions. Convey, sell, assign, transfer or otherwise dispose of (each,
a “Disposition”) any of its property or assets outside the ordinary course of
business, other than to any member of the Consolidated Group, except for:

(i) Dispositions of assets and property that are (i) obsolete, worn, damaged,
uneconomic or otherwise deemed by any member of the Consolidated Group to no
longer be necessary or useful in the operation of such member of the
Consolidated Group’s current or anticipated business or (ii) replaced by other
assets or property of similar suitability and value;

(ii) Dispositions of cash and Cash Equivalents;

(iii) Dispositions of accounts receivable (i) in connection with the compromise
or collection thereof, (ii) deemed doubtful or uncollectible in the reasonable
discretion of any member of the Consolidated Group, (iii) obtained by any member
of the Consolidated Group in the settlement of joint interest billing accounts,
(iv) granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in connection with the compromise or collection
thereof and not in connection with any financing transaction or (v) in
connection with a Permitted Receivables Facility;

(iv) any other Disposition (not otherwise permitted under this Agreement) of any
assets or property; provided that after giving effect thereto, the Reporting
Entity would be in pro forma compliance with the covenants set forth in
Section 5.03;

(v) Dispositions by any member of the Consolidated Group of all or any portion
of any Subsidiary that is not a Material Subsidiary;

(vi) leases, licenses, subleases or sublicenses by any member of the
Consolidated Group of intellectual property in the ordinary course of business;

 

73



--------------------------------------------------------------------------------

(vii) Dispositions arising as a result of (i) the granting or incurrence of
Liens permitted under Section 5.02(a) or (ii) transactions permitted under
Section 5.02(b) (other than Section 5.02(b)(iii)) of this Agreement;

(viii) any Disposition or series of related Dispositions that does not
individually or in the aggregate exceed $10,000,000;

(ix) Dispositions constituting terminations or expirations of leases, licenses
and other agreements in the ordinary course of business; and

(x) contributions of assets in the ordinary course of business to joint ventures
entered into in the ordinary course of business.

SECTION 5.03 Financial Covenants. As of the last day of the first fiscal quarter
of the Reporting Entity ended on or after the Closing Date and on the last day
of each fiscal quarter of the Reporting Entity ending thereafter (provided that
compliance with the financial covenants shall not be a condition to the
occurrence of the Closing Date):

(a) The Reporting Entity will not permit the ratio of (x) Consolidated Total
Debt at such time to (y) Consolidated EBITDA for the four consecutive fiscal
quarter period ending as of such date to exceed 3.50 to 1.00; provided, that the
ratio referenced in this Section 5.03(a) shall be increased by 0.25 to 1.00
after a Material Acquisition for a period of four fiscal quarters after the date
of such Material Acquisition; and

(b) The Reporting Entity will not permit the ratio of Consolidated EBITDA to
Consolidated Interest Expense for the period of four fiscal quarters ending on
such date, to be less than 3.00:1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) any Loan Party, as applicable, shall fail (i) to pay any principal of any
Advance when the same becomes due and payable or (ii) to pay any interest on any
Advance or make any payment of fees or other amounts payable under this
Agreement within five Business Days after the same becomes due and payable; or

(b) any representation or warranty made by a Loan Party herein or in any other
Loan Document or by a Loan Party (or any of its officers or directors) in
connection with this Agreement or in any certificate or other document furnished
pursuant to or in connection with this Agreement, if any, in each case shall
prove to have been incorrect in any material respect when made or deemed made;
or

(c) (i) a Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(d)(i), 5.01(j)(iv), 5.02(a), 5.02(b),
5.02(d), 5.02(e), 5.02(f)

 

74



--------------------------------------------------------------------------------

or 5.03 or (ii) a Borrower shall fail to perform or observe any term, covenant
or agreement contained in Section 5.01(e) or clauses (i)-(iii) or (v)-(vii) of
Section 5.01(j) if such failure shall remain unremedied for 10 Business Days
after written notice thereof shall have been given to such Borrower by the
Administrative Agent or any Lender, or (iii) a Borrower or any other Loan Party
shall fail to perform or observe any other term, covenant or agreement contained
in any Loan Document, if any, in each case on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to such Borrower by the Administrative
Agent or any Lender; or

(d) a Borrower, any Guarantor or any Significant Subsidiary shall fail to pay
any principal of or premium or interest on any Material Indebtedness of such
Borrower, or such Guarantor or such Significant Subsidiary, respectively, when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

(e) any Loan Party or any Significant Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Loan Party or
any Significant Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), such proceeding shall remain undismissed or unstayed for a
period of 60 days; or the Loan Party or any Significant Subsidiary shall take
any corporate action to authorize any of the actions set forth above in this
Section 6.01(e); or

(f) any one or more judgments or orders for the payment of money in excess of
the greater of (x) $150,000,000 and (y) 3% of Consolidated Total Assets shall be
rendered against a Loan Party or any Significant Subsidiary and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that,
for purposes of determining whether an Event of Default has occurred under this
Section 6.01(f), the amount of any such judgment or order shall be reduced to
the extent that (A) such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (B) such insurer, which shall be rated at least “A” by A.M. Best
Company,

 

75



--------------------------------------------------------------------------------

has been notified of, and has not disputed the claim made for payment of, such
judgment or order; or

(g) (i) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of Voting Stock of the Reporting Entity (or other
securities convertible into or exchangeable for such Voting Stock) representing
50% or more of the combined voting power of all Voting Stock of the Reporting
Entity (on a fully diluted basis), unless such Reporting Entity becomes a direct
or indirect wholly-owned Subsidiary of a holding company and the direct or
indirect holders of Voting Stock of such holding company immediately following
that transaction are substantially the same as the holders of the Reporting
Entity’s Voting Stock immediately prior to that event (such new holding company,
a “New PubCo”); or (ii) during any period of up to 24 consecutive months, a
majority of the members of the board of directors of the Reporting Entity shall
not be Continuing Directors; or

(h) one or more of the following shall have occurred or is reasonably expected
to occur, which in each case would reasonably be expected to result in a
Material Adverse Effect: (i) any ERISA Event with respect to any Plan; (ii) the
partial or complete withdrawal of the Reporting Entity or any ERISA Affiliate
from a Multiemployer Plan; or (iii) the insolvency or termination of a
Multiemployer Plan; or

(i) this Agreement (including the Guaranty set forth in Article VIII) shall
cease to be valid and enforceable against the Loan Parties (except to the extent
it is terminated in accordance with its terms) or a Loan Party shall so assert
in writing;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrowers; provided, however, that in the
event of an Event of Default under Section 6.01(e), (A) the Commitment of each
Lender shall automatically be terminated and (B) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.

ARTICLE VII

THE AGENTS

SECTION 7.01 Authorization and Action. Each of the Lenders hereby irrevocably
appoints JPMorgan Chase Bank, N.A. to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms

 

76



--------------------------------------------------------------------------------

hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and neither the Borrowers nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 7.02 Administrative Agent Individually. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender, as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” as
applicable, shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrowers or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

SECTION 7.03 Duties of Administrative Agent; Exculpatory Provisions. The
Administrative Agent shall have no duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith

 

77



--------------------------------------------------------------------------------

shall be necessary, under the circumstances as provided in Sections 6.01 and
9.01) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall not be deemed not to have knowledge of
any Default unless and until notice describing such Default is given in writing
to the Administrative Agent by the Borrowers or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 7.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person or Persons (including, for
the avoidance of doubt, in connection with the Administrative Agent’s reliance
on any Electronic Signature transmitted by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page).
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of an Advance that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Advance. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

SECTION 7.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

78



--------------------------------------------------------------------------------

SECTION 7.06 Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrowers.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrowers, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 2.16(l) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by each Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between such Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article VII
and Section 9.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

SECTION 7.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
represents and warrants that (i) the Loan Documents set forth the terms of a
commercial

 

79



--------------------------------------------------------------------------------

lending facility, (ii) it is engaged in making, acquiring or holding commercial
loans and in providing other facilities set forth herein as may be applicable to
such Lender in the ordinary course of business, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument (and
each Lender agrees not to assert a claim in contravention of the foregoing),
(iii) it has, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and (iv) it is sophisticated with respect
to decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 7.08 Other Agents. None of the Lenders identified on the facing page or
signature pages of this Agreement as an “arranger”, “book runner”, “syndication
agent”, “documentation agent” or “senior managing agent” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

SECTION 7.09 Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and Joint Lead Arrangers and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of any Loan Party, that at least one
of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more benefit plans in connection with the Advances or the
Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances or the Commitments and this Agreement, and the

 

80



--------------------------------------------------------------------------------

conditions for exemptive relief thereunder are and will continue to be satisfied
in connection therewith;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances or the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances or the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I or PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances or the Commitments and this Agreement, or;

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and Joint Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of any Loan Party,
that none of the Administrative Agent or any Joint Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

ARTICLE VIII

GUARANTY

SECTION 8.01 Guaranty. Subject to Section 5.01(h)(y), each Guarantor, on a joint
and several basis, absolutely, unconditionally and irrevocably guarantees to the
Administrative Agent for the ratable benefit of the Lender Parties (defined
below) (the “Guaranty”), as a guarantee of payment and not merely as a guarantee
of collection, prompt payment when due, whether at stated maturity, upon
acceleration, demand or otherwise, and at all times thereafter, of all existing
and future indebtedness and liabilities, whether for principal, interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding), premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary, of the Reporting Entity
and Borrowers to the Lenders and the Administrative Agent (collectively, the
“Lender Parties”) arising under this Agreement or any other Loan Document,
including all renewals, extensions and modifications thereof (collectively, the
“Guaranteed Obligations”). This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement

 

81



--------------------------------------------------------------------------------

evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty
(other than payment in full in cash).

SECTION 8.02 No Termination. Except as permitted under Section 8.08, this
Guaranty is a continuing and irrevocable guaranty of all Guaranteed Obligations
now or hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and payable) and any other amounts payable under this Guaranty are
indefeasibly paid and performed in full and the Commitments have terminated.

SECTION 8.03 Waiver by the Guarantors. Each Guarantor waives notice of the
acceptance of this Guaranty and of the extension or continuation of the
Guaranteed Obligations or any part thereof. Each Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment and any
other notices to which the Guarantor might otherwise be entitled other than any
notice required hereunder.

SECTION 8.04 Subrogation. No Guarantor shall exercise any right of subrogation,
reimbursement, exoneration, indemnification or contribution, any right to
participate in any claim or remedy of the Lender Parties or any similar right
with respect to any payment it makes under this Guaranty with respect to the
Guaranteed Obligations until all of the Guaranteed Obligations (other than
contingent indemnification obligations not yet due and payable) have been paid
in full in cash and the Commitments have terminated. If any amount is paid to
the Guarantor in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the Lender Parties and shall forthwith be
paid to the Lender Parties to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.

SECTION 8.05 Waiver of Defenses. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
to the extent not prohibited by applicable law, the Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to,
any or all of the following:

(a) any lack of validity or enforceability against the Borrowers of this
Agreement or any agreement or other instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligation of the
Borrowers under or in respect of this Agreement or any other amendment or waiver
of or any consent to departure from this Agreement, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrowers or any other member of the
Consolidated Group or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty for all or any of the Guaranteed Obligations;

 

82



--------------------------------------------------------------------------------

(d) any manner of application of collateral, if any, or assets, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any collateral or other assets for all or any of the
Guaranteed Obligations;

(e) any change, restructuring or termination of the corporate structure or
existence of a Borrower or other member of the Consolidated Group;

(f) any failure of the Administrative Agent or any Lender to disclose to a
Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrowers
now or hereafter known to the Administrative Agent or such Lender (each
Guarantor waiving any duty on the part of the Administrative Agent and the
Lenders to disclose such information);

(g) the release or reduction of liability of any other Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender that might otherwise constitute a defense
available to, or a discharge of, a Borrower, any Guarantor or any other
guarantor or surety (other than defense of payment in full in cash).

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of a Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 8.06 Exhaustion of Other Remedies Not Required. The obligations of each
Guarantor hereunder are those of primary obligor, and not merely as surety. Each
Guarantor waives diligence by the Lender Parties and action on delinquency in
respect of the Guaranteed Obligations or any part thereof, including, without
limitation, any provision of law requiring the Lender Parties to exhaust any
right or remedy or to take any action against a Borrower, any other guarantor or
any other Person or property before enforcing this Guaranty against such
Guarantor.

SECTION 8.07 Stay of Acceleration. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed, upon any action or proceeding, of a
Borrower or any other Person, or otherwise, all such amounts shall nonetheless
be payable by the Guarantors immediately upon demand by the Administrative Agent
as and to the extent that the Administrative Agent has the right to demand such
amounts pursuant to Section 6.01 hereof.

SECTION 8.08 Release of Guarantees.

(a) If after the Closing Date, the Reporting Entity receives a credit rating of
Baa3 or higher by Moody’s (with stable or better outlook) and BBB- or higher by
Standard and Poor’s (with stable or better outlook) at any time, each Guarantor
(other than STERIS Corporation, STERIS Limited and the Reporting Entity) shall
automatically without delivery of any instrument or performance of any act by
any party be released from this Guaranty (for so long as such ratings are
maintained at such levels or higher) except to the extent that any such entity
remains an obligor in respect of any Existing STERIS Notes, the Existing Credit
Agreement or other Material

 

83



--------------------------------------------------------------------------------

Indebtedness, in which case the Guaranty of such entity shall remain in effect
until such indebtedness is repaid or such entity shall cease to be a guarantor
thereof.

(b) A Guarantor (other than STERIS Corporation, STERIS Limited and the Reporting
Entity) shall automatically without delivery of any instrument or performance of
any act by any party be released from its obligations hereunder (i) upon the
consummation of any transaction permitted by this Agreement as a result of which
such Guarantor ceases to be a Subsidiary of the Reporting Entity, or (ii) at
such time that such Guarantor is no longer (x) a Material Subsidiary of STERIS
Corporation that is a Domestic Subsidiary, (y) a Material Subsidiary of Synergy
that is organized under the laws of England and Wales (or in the case of Synergy
itself, no longer a Material Subsidiary that is organized under the laws of
England and Wales) or (z) a Material Subsidiary of the Reporting Entity and a
direct or indirect parent of STERIS Corporation that is organized under the laws
of the Republic of Ireland or England and Wales; provided that if the Reporting
Entity desires such entity to remain a Guarantor, the Reporting Entity shall
notify the Administrative Agent in writing and such entity shall remain a
Guarantor, or (iii) upon the occurrence of the applicable circumstances set
forth in Section 5.01(h)(y), in which case the applicable guarantee will be void
ab initio as set forth therein.

(c) In connection with any release pursuant to this Section 8.08, the
Administrative Agent shall execute and deliver to any Guarantor, at such
Guarantor’s expense, all documents that such Guarantor shall reasonably request
to evidence such release. Any execution and delivery of documents pursuant to
this Section 8.08 shall be without recourse to or warranty by the Administrative
Agent.

SECTION 8.09 Guaranty Limitations. Anything herein to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable foreign, federal and state bankruptcy, insolvency or receivership
laws, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
guarantee and each Guarantor’s obligations hereunder. This Guaranty does not
apply to any liability to the extent that it would result in this Guaranty
constituting unlawful financial assistance within the meaning of section 678 and
679 of the Companies Act 2006 or under section 82 of the Companies Act 2014 of
Ireland (as the case may be) or constituting a breach of section 239 of the
Companies Act 2014 of Ireland and, with respect to any Person that becomes a
Guarantor after the date of this Agreement, shall be subject to any limitations
set forth in the joinder hereto pursuant to which such Person shall become a
Guarantor.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Amendments, Etc.

(a) Subject to Section 2.10(e) and (f), no amendment or waiver of any provision
of this Agreement, nor consent to any departure by a Loan Party therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Lenders and the Loan Parties and acknowledged by the Administrative
Agent, and then such waiver or consent shall be

 

84



--------------------------------------------------------------------------------

effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing, do any of the following:

(i) waive any of the conditions specified in Section 3.01 unless signed by each
Lender directly and adversely affected thereby;

(ii) increase or extend the Commitments of any Lender or modify the currency in
which a Lender is required to make extensions of credit under this Agreement,
unless signed by such Lender;

(iii) reduce the principal of, or stated rate of interest on, the Advances, the
stated rate at which any fees hereunder are calculated, or any other amounts
payable hereunder, unless signed by each Lender directly and adversely affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Interest” or to waive any
obligation of a Borrower to pay Default Interest;

(iv) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder, unless signed by
each Lender directly and adversely affected thereby;

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that, in each case,
shall be required for the Lenders or any of them to take any action hereunder,
unless signed by all Lenders;

(vi) amend this Section 9.01, unless signed by all Lenders; or

(vii) release all or substantially all of the Guarantors from the Guaranty
(except as contemplated by Section 8.08) unless signed by all Lenders;

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement. Notwithstanding the foregoing, the
Administrative Agent and the Borrowers may amend any Loan Document to correct
any errors, mistakes, omissions, defects or inconsistencies, or to effect
administrative changes that are not adverse to any Lender, and such amendment
shall become effective without any further consent of any other party to such
Loan Document other than the Administrative Agent and the Borrowers.

(b) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “all Lenders,” “each Lender” or “each Lender directly and
adversely affected thereby,” the consent of the Required Lenders is obtained,
but the consent of other necessary Lenders is not obtained (any such Lender
whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrowers may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity (which is
reasonably satisfactory to the Borrowers and the Administrative Agent) shall
agree, as of such date, to purchase at par for cash the Advances and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Acceptance and to become a Lender for all purposes under this Agreement and to
assume all

 

85



--------------------------------------------------------------------------------

obligations of the Non-Consenting Lender to be terminated as of such date, and
(ii) each Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement all principal, interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by such Borrower to and
including the date of termination. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

SECTION 9.02 Notices, Etc. (a) All notices and other communications provided for
hereunder shall be in writing (including telecopier) and mailed (including email
as permitted under Section 9.02(b)), telecopied or delivered, if to a Borrower
or the Administrative Agent, to the address, telecopier number or if applicable,
electronic mail address, specified for such Person on Schedule II; or, as to a
Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrowers and the Administrative Agent. All such notices
and communications shall, when mailed or telecopied, be effective three Business
Days after being deposited in the mails, postage prepaid, or upon confirmation
of receipt (except that if electronic confirmation of receipt is received at a
time that the recipient is not open for business, the applicable notice or
communication shall be effective at the opening of business on the next Business
Day of the recipient), respectively, except that notices and communications to
the Administrative Agent pursuant to Article II, III or VII shall not be
effective until received by the Administrative Agent. Delivery by telecopier or
other electronic communication of an executed counterpart of any amendment or
waiver of any provision of this Agreement or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

(b) Electronic Communications. Notices and other communications to the
Borrowers, any other Loan Party and the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Reporting Entity (in the case
of the Borrowers and other Loan Parties) and the Administrative Agent (in the
case of the Lenders), provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail

 

86



--------------------------------------------------------------------------------

address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of a Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Platform, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrowers, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that any communication has been posted to the Platform shall
constitute effective delivery of such information, documents or other materials
to such Lender for purposes of this Agreement. Each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Lender acknowledges that it will receive Borrower Materials
that may contain material non-public information with respect to a Borrower or
its securities for purposes of United States federal or state securities laws.

(e) If any notice required under this Agreement is permitted to be made, and is
made, by telephone, actions taken or omitted to be taken in reliance thereon by
the Administrative Agent or any Lender shall be binding upon the Borrowers
notwithstanding any inconsistency between the notice provided by telephone and
any subsequent writing in confirmation thereof provided to the Administrative
Agent or such Lender; provided that any such action taken or omitted to be taken
by the Administrative Agent or such Lender shall have been in good faith and in
accordance with the terms of this Agreement.

(f) With respect to notices and other communications hereunder from a Borrower
to any Lender, such Borrower shall provide such notices and other communications
to the Administrative Agent, and the Administrative Agent shall promptly deliver
such notices and other communications to any such Lender in accordance with
subsection (b) above or otherwise.

 

87



--------------------------------------------------------------------------------

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by applicable law.

SECTION 9.04 Costs and Expenses. (a) The Reporting Entity agrees to pay, or
cause to be paid, upon demand, all reasonable and documented out-of-pocket costs
and expenses of each Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement and the
other documents to be delivered hereunder, including (i) all due diligence,
syndication (including printing and distribution), duplication and messenger
costs and (ii) the reasonable and documented fees and expenses of a single
primary counsel (and a local counsel in each relevant jurisdiction) for the
Administrative Agent with respect thereto and with respect to advising the
Agents as to their respective rights and responsibilities under this Agreement.
The Reporting Entity further agrees to pay, or cause to be paid, upon demand,
all reasonable and documented out-of-pocket costs and expenses of the Agents and
the Lenders, if any, in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement and the other
documents to be delivered hereunder, including, without limitation, reasonable
and documented fees and expenses of a single primary counsel and an additional
single local counsel in any local jurisdictions for the Agents and the Lenders
and, in the case of an actual or perceived conflict of interest where the
Administrative Agent notifies the Borrowers of the existence of such conflict,
one additional counsel, in connection with the enforcement of rights under this
Agreement.

(b) The Reporting Entity agrees to, and to cause the applicable Borrowers to,
indemnify and hold harmless each Agent and Lender and each of their Affiliates
and their respective officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
penalties, liabilities and expenses (provided that the obligations of each
Borrower and the Reporting Entity to the Indemnified Parties in respect of fees
and expenses of counsel shall be limited to the reasonable fees and expenses of
one counsel for all Indemnified Parties, taken together (and, if reasonably
necessary, one local counsel in any relevant jurisdiction) and, solely in the
case of an actual or potential conflict of interest, of one additional counsel
for all Indemnified Parties, taken together (and, if reasonably necessary, one
local counsel in any relevant jurisdiction) (all such claims, damages, losses,
penalties, liabilities and reasonable expenses being, collectively, the
“Losses”)) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with (i) this Agreement, any of the transactions contemplated hereby
or the actual or proposed use of the proceeds of the Advances or (ii) the actual
or alleged presence of Hazardous Materials on any property of the Consolidated
Group or any Environmental Action relating in any way to the Consolidated Group,
in each case whether or not such investigation, litigation or proceeding is
brought by the Borrowers, their directors, shareholders or creditors or an
Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated, except to the extent Losses (A) are found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnified Party or any of
its Affiliates (including any material breach of its

 

88



--------------------------------------------------------------------------------

obligations under this Agreement), (B) result from any dispute between an
Indemnified Party and one or more other Indemnified Parties (other than against
an Agent or Joint Lead Arranger acting in such a role) or (C) result from the
claims of one or more Lenders solely against one or more other Lenders (and not
claims by one or more Lenders against any Agent acting in its capacity as such
except, in the case of Losses incurred by any Agent or any Lender as a result of
such claims, to the extent such Losses are found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence, bad faith or willful misconduct (including
any material breach of its obligations under this Agreement)) not attributable
to any actions of a member of the Consolidated Group and for which the members
of the Consolidated Group otherwise have no liability. The Borrowers further
agree that no Indemnified Party shall have any liability (whether direct or
indirect, in contract, tort or otherwise) to the Borrowers or any of their
shareholders or creditors for or in connection with this Agreement or any of the
transactions contemplated hereby or the actual or proposed use of the proceeds
of the Advances, except to the extent such liability is found in a final
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence, bad faith or willful misconduct
(including any material breach of its obligations under this Agreement). In no
event, however, shall any Indemnified Party be liable on any theory of liability
for any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).
Notwithstanding the foregoing, this Section 9.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by a Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of (i) a
payment or Conversion pursuant to Section 2.08, 2.10(e), 2.12 or 2.14, (ii)
acceleration of the maturity of the Advances pursuant to Section 6.01, (iii) a
payment by an assignee to any Lender other than on the last day of the Interest
Period for such Advance upon an assignment of the rights and obligations of such
Lender under this Agreement pursuant to Section 9.07 as a result of a demand by
such Borrower pursuant to Section 9.07(b) or (iv) for any other reason, such
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional
reasonable losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion or as a result of any inability to Convert or
exchange in the case of Section 2.10 or 2.14, including, without limitation, any
reasonable loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of each Borrower contained in Sections
2.13, 2.16 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder.

SECTION 9.05 Right of Setoff. Upon (a) the occurrence and during the continuance
of any Event of Default and (b) the making of the request or the granting of the
consent specified by Section 6.01 to authorize the Administrative Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby

 

89



--------------------------------------------------------------------------------

authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Affiliate to or for the credit or the
account of the applicable Borrower against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement, whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender agrees promptly to notify such
Borrower after any such setoff and application is made by such Lender; provided
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each Lender and their Affiliates under
this Section 9.05 are in addition to other rights and remedies (including,
without limitation, other rights of setoff) that such Lender and their
Affiliates may have.

SECTION 9.06 Binding Effect. This Agreement became effective on the Closing Date
and, thereafter, has been and shall continue to be binding upon and inure to the
benefit of, and be enforceable by, the Loan Parties, the Administrative Agent
and each Lender and their respective successors and permitted assigns, except
that the Loan Parties shall have no right to assign their rights hereunder or
any interest herein without the prior written consent of each Lender, and any
purported assignment without such consent shall be null and void.

SECTION 9.07 Assignments and Participations.

(a) Each Lender may, with the consent of (x) the Borrowers, such consent not to
be unreasonably withheld or delayed and (y) the Administrative Agent, which
consent shall not be unreasonably withheld or delayed, assign to one or more
Persons (other than natural persons, Defaulting Lenders, or the Reporting Entity
or its Affiliates) all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment or
the Advances owing to it); provided that (A) the consent of the Borrowers shall
not be required while an Event of Default has occurred and is continuing,
(B) the consent of the Borrowers shall be deemed given if the Borrowers shall
not have objected within 10 Business Days following receipt of written notice of
such proposed assignment, and (C) in the case of an assignment to any other
Lender or an Affiliate of any Lender, no such consent shall be required from (x)
the Administrative Agent or (y) the Borrowers with respect to assignments by any
Lender to its Affiliate or to another Lender, provided that in each such case
prior notice thereof shall have been given to the Borrowers and the
Administrative Agent.

(b) Upon demand by the Borrowers (with a copy of such demand to the
Administrative Agent) (w) any Defaulting Lender, (x) any Lender that has made a
demand for payment pursuant to Section 2.13 or 2.16, (y) any Lender that has
asserted pursuant to Section 2.10(b) or 2.14 that it is impracticable or
unlawful for such Lender to make Eurocurrency Rate Advances or (z) any Lender
that fails to consent to an amendment or waiver hereunder for which consent of
all Lenders (or all affected Lenders) is required and as to which the Required
Lenders shall have given their consent, will assign to one or more Persons
designated by the Borrowers all of its rights and obligations under this
Agreement (including, without limitation, all of its Commitment or the Advances
owing to it).

(c) In each such case,

 

90



--------------------------------------------------------------------------------

(A) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

(B) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment or Advances of
the assigning Lender being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof, unless otherwise agreed by the Borrowers and the
Administrative Agent;

(C) [Reserved];

(D) each such assignment made as a result of a demand by the Borrowers pursuant
to Section 9.07(b) shall be arranged by the Borrowers with the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall be either an assignment of all of the rights and obligations of the
assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that, in the aggregate, cover all of the rights and obligations
of the assigning Lender under this Agreement;

(E) no Lender shall be obligated to make any such assignment as a result of a
demand by the Borrowers pursuant to Section 9.07(b), (1) so long as a Default
shall have occurred and be continuing and (2) unless and until such Lender shall
have received one or more payments from one or more assignees in an aggregate
amount at least equal to the aggregate outstanding principal amount of the
Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount, and from the Reporting Entity or one
or more assignees in an aggregate amount equal to all other amounts accrued to
such Lender under this Agreement (including, without limitation, any amounts
owing under Section 2.13, 2.16 or 9.04(c)) and (3) unless and until the
Reporting Entity shall have paid (or caused to be paid) to the Administrative
Agent a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and

(F) the parties to each such assignment (other than, except in the case of a
demand by the Borrowers pursuant to Section 9.07(b), the Borrowers) shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance and, if such assignment
does not occur as a result of a demand by the Borrowers pursuant to Section
9.07(b) (in which case the Reporting Entity shall pay or cause to be paid the
fee required by subclause (E)(3) of Section 9.07(c)), a processing and
recordation fee of $3,500; provided, however, that the Administrative Agent may,
in its sole discretion, elect

 

91



--------------------------------------------------------------------------------

to waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(d) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Sections 9.04(a) and (b) with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

(e) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:

(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto;

(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;

(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01(e)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance;

(iv) such assignee will, independently and without reliance upon any Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement;

(v) [Reserved];

(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers and discretion as are reasonably incidental thereto;
and

 

92



--------------------------------------------------------------------------------

(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrowers.

(g) The Administrative Agent, acting solely for this purpose as the agent of the
Borrowers, shall maintain at its address referred to in Section 9.02(a) a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the
Commitments and Advances of, and principal amount (and stated interest) of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
demonstrable error, and the Borrowers, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(h) Each Lender may sell participations to one or more banks or other entities
(other than the Borrowers or any of their Affiliates, any Defaulting Lender or
any natural person) in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it) without the consent of the
Administrative Agent or the Borrowers; provided, however, that:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment) shall remain unchanged;

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(iii) such Lender shall remain the Lender of any such Advance for all purposes
of this Agreement;

(iv) the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; and

(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by the Borrowers herefrom or therefrom, except as to matters
requiring the approval of all the Lenders pursuant to Section 9.01.

Each Lender shall promptly notify the Borrowers after any sale of a
participation by such Lender pursuant to this Section 9.07(h); provided that the
failure of such Lender to give notice to

 

93



--------------------------------------------------------------------------------

the Borrowers as provided herein shall not affect the validity of such
participation or impose any obligations on such Lender or the applicable
participant.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent demonstrable error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(i) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrowers furnished to such Lender by or on behalf of the
Borrowers; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Information relating to the Borrowers received by it from
such Lender as more fully set forth in Section 9.08 and subject to the
requirements of Section 9.08 (it being understood that, notwithstanding anything
to the contrary set forth in such agreement, the Borrowers shall be third party
beneficiaries of such agreement).

(j) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation and the Advances owing to
it) to secure obligations of such Lender, including, without limitation, any
pledge or assignment to secure obligations in favor of any Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System or any central bank having jurisdiction over such Lender.

SECTION 9.08 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided that the Administrative Agent
or Lender, as applicable, agrees that it will, to the extent practicable and
other than with respect to any audit or

 

94



--------------------------------------------------------------------------------

examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, notify the Borrowers
promptly thereof, unless such notification is prohibited by law, rule or
regulation), (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or any action or proceeding relating to this Agreement
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrowers and their obligations,
this Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the
Borrowers, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrowers or (i) with
respect to the existence of this Agreement and information about this Agreement,
to market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent or any Lender in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments and Advances.

For purposes of this Section, “Information” means this Agreement and the other
Loan Documents and all information received from the Consolidated Group relating
to the Consolidated Group or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a non-confidential basis prior to disclosure by the Consolidated Group. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information but in any case reasonable care.

SECTION 9.09 [Reserved].

SECTION 9.10 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

SECTION 9.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to (x) this Agreement, (y) any other
Loan Document and/or (z) any document, amendment, approval, consent,
information, notice (including, for the avoidance of doubt, any notice delivered
pursuant to Section 9.02), certificate, request, statement, disclosure or
authorization related to this Agreement, any other Loan Document and/or the
transactions contemplated hereby and/or thereby (each an “Ancillary Document”)
that is an Electronic Signature transmitted by telecopier, facsimile or in a pdf
or similar file shall be effective as delivery of a manually executed
counterpart of this Agreement, such other Loan Document or such Ancillary
Document, as applicable; provided, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on

 

95



--------------------------------------------------------------------------------

such Electronic Signature purportedly given by or on behalf of any Borrower or
any other Loan Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic Signature and
(ii) upon the reasonable request of the Administrative Agent, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, each Borrower and each Loan Party
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, and the
Borrowers and the other Loan Parties, Electronic Signatures transmitted by
telecopy, emailed pdf or any other electronic means that reproduces an image of
an actual executed signature page and/or any electronic images of this
Agreement, any other Loan Document and/or any Ancillary Document shall have the
same legal effect, validity and enforceability as any paper original, (ii) each
other party hereto may, at its option, create one or more copies of this
Agreement, any other Loan Document and/or any Ancillary Document in the form of
an imaged electronic record in any format, which shall be deemed created in the
ordinary course of such Person’s business, and destroy the original paper
document (and all such electronic records shall be considered an original for
all purposes and shall have the same legal effect, validity and enforceability
as a paper record), (iii) waives any argument, defense or right to contest the
legal effect, validity or enforceability of this Agreement, any other Loan
Document and/or any Ancillary Document based solely on the lack of paper
original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any other party hereto or any Related
Party of any such Person for any losses, claims (including intraparty claims),
demands, damages, penalties or liabilities of any kind arising solely from
reliance by any party hereto on or use of Electronic Signatures and/or
transmissions by telecopy, emailed pdf or any other electronic means that
reproduces an image of an actual executed signature page, including any losses,
claims (including intraparty claims), demands, damages, penalties or liabilities
of any kind arising as a result of the failure of any Borrower and/or any Loan
Party to use any available security measures in connection with the execution,
delivery or transmission of any Electronic Signature.

SECTION 9.12 Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any federal court of the United States of the Southern
District of New York sitting in the city of New York in the Borough of Manhattan
(or in the event such courts lack subject matter jurisdiction, any New York
State court sitting in the city of New York in the Borough of Manhattan), and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in any such court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

96



--------------------------------------------------------------------------------

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. The Loan Parties hereby appoint STERIS Corporation,
5960 Heisley Road, Mentor, Ohio 44060-1834, or should it subsequently have its
principal place of business in The City of New York, at such principal place of
business, as their agent for service of process, and agree that service of any
process, summons, notice or document by hand delivery or registered mail upon
such agent shall be effective service of process for any suit, action or
proceeding brought in any court referenced in Section 9.12(b).

SECTION 9.13 Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. The
Loan Parties shall provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

SECTION 9.14 No Advisory or Fiduciary Responsibility. In its capacity as an
Agent or a Lender, (a) no Agent or Lender has any responsibility except as set
forth herein and (b) no Agent or Lender shall be subject to any fiduciary duties
or other implied duties (to the extent permitted by law to be waived). Each of
the Borrowers agrees that it will not take any position or bring any claim
against any Agent or any Lender that is contrary to the preceding sentence.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), the Borrowers acknowledge and agree that: (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrowers and their Affiliates,
on the one hand, and the Agents and the Lenders, on the other hand; (ii) each
Agent and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor or agent for the Borrowers or any of their
Affiliates, or any other Person; and (iii) the Agents, the Lenders and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and no Agent or Lender has any obligation to disclose any of such interests to
the Borrowers or their Affiliates.

SECTION 9.15 Waiver of Jury Trial. Each of the parties hereto hereby irrevocably
waives all right to trial by jury in any action, proceeding or counterclaim
(whether based on contract, tort or otherwise) arising out of or relating to
this Agreement or the actions of the parties hereto in the negotiation,
administration, performance or enforcement thereof.

SECTION 9.16 Conversion of Currencies. If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the

 

97



--------------------------------------------------------------------------------

relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

The obligations of the Loan Parties in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss with respect to such Borrower. The
obligations of each Borrower contained in this Section 9.16 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

SECTION 9.17 [Reserved].

SECTION 9.18 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any of the parties
hereto, each party hereto (for purposes of this Section 9.18, the “Acknowledging
Party”) acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority, and each Acknowledging Party agrees and consents to, and acknowledges
and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to the Acknowledging Party by any party hereto that is an Affected
Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to the Acknowledging Party or
otherwise conferred on the Acknowledging Party, and that such shares or other
instruments of ownership will be accepted by the Acknowledging Party in lieu of
any rights with respect to any such liability under this Agreement or any other
Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

[SIGNATURE PAGES FOLLOW]

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

STERIS PLC, as a Borrower and as a Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   Senior Vice President and Chief    
Financial Officer STERIS LIMITED, as a Borrower and as a Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   Director STERIS CORPORATION, as a
Borrower and as a Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   Senior Vice President and Chief    
Financial Officer SYNERGY HEALTH LIMITED, as a Borrower and as a Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   Director SOLAR NEW US HOLDING CO, LLC, as
a Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SOLAR NEW US PARENT CO, LLC, as a Guarantor By:    

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President SOLAR US ACQUISITION CO, LLC,
as a Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President AMERICAN STERILIZER COMPANY, as
a Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President SYNERGY HEALTH US HOLDINGS,
INC., as a Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President STERIS INC., as a Guarantor By:
 

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ISOMEDIX INC., as a Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President ISOMEDIX OPERATIONS INC., as a
Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President STERIS INSTRUMENT MANAGEMENT
SERVICES, INC., as a Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President STERIS EUROPE, INC., as a
Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President UNITED STATES ENDOSCOPY GROUP,
INC., as a Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SYNERGY HEALTH HOLDINGS LIMITED, as a Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   Director SYNERGY HEALTH STERILISATION UK
LIMITED, as a Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   Director SYNERGY HEALTH (UK) LIMITED, as
a Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   Director STERIS EMERALD IE LIMITED, as a
Guarantor By:  

             /s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender By:  

             /s/ Stacey Zoland

  Name:   Stacey Zoland   Title:   Executive Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

             /s/ H. Hope Walker

  Name:   H. Hope Walker   Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:  

              /s/ Joseph G. Moran

  Name:   Joseph G. Moran   Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:  

              /s/ Richard Rivera

  Name:   Richard Rivera   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

              /s/ Michael Maguire

  Name:   Michael Maguire   Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

              /s/ Maria Massimino

  Name:   Maria Massimino   Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:  

              /s/ Mita Zalavadia

  Name:   Mita Zalavadia   Title:   Assistant Vice President

By:

 

              /s/ Ahelia Singh

  Name:  

Ahelia Singh

  Title:   Assistant Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Santander Bank N.A., as a Lender By:  

              /s/ Irv Roa

  Name:   Irv Roa   Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as a Lender

By:  

              /s/ Shaun Kleinman

  Name:   Shaun Kleinman   Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Svenka Handelsbanken AB (publ), New York Branch, as a Lender

By:  

              /s/ Nancy D. Albert

  Name:   Nancy D. Albert   Title:   Vice President By:  

              /s/ Anna Gustafsson

  Name:   Anna Gustafsson   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Name of Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 95,000,000.00  

Bank of America, N.A.

   $ 95,000,000.00  

PNC Bank, National Association

   $ 95,000,000.00  

Citibank, N.A.

   $ 70,000,000.00  

Sumitomo Mitsui Banking Corporation

   $ 55,000,000.00  

U.S. Bank National Association

   $ 35,000,000.00  

DNB Capital LLC

   $ 35,000,000.00  

Santander Bank, N.A.

   $ 35,000,000.00  

HSBC Bank USA, National Association

   $ 17,500,000.00  

Svenska Handelsbanken AB (publ) New York Branch

   $ 17,500,000.00  

Part I – Lenders (other than UK Non-Bank Lenders)

[On file with STERIS Limited].

Part II – Lenders (UK Non-Bank Lenders)

None.



--------------------------------------------------------------------------------

Schedule II

Administrative Agent’s Office; Certain Addresses for Notices

If to the Borrowers:

Michael J. Tokich

STERIS Corporation

5960 Heisley Road

Mentor, Ohio 44060

Telephone: 440-392-7134

Facsimile: 440-350-7082

e-mail: Mike_Tokich@steris.com

If to the Administrative Agent:

JPMorgan Chase Bank, N.A., as Administrative Agent

500 Stanton Christiana Rd, NCC5, Floor 01

Newark, DE 19713

Attn: Jane Lesko

Telephone: 302-634-1704

Telecopy: 201-244-3500

e-mail: jane.lesko@jpmorgan.com



--------------------------------------------------------------------------------

Schedule 4.01(f)

Legal Proceedings

None.



--------------------------------------------------------------------------------

Schedule 5.01(i)

Affiliate Transactions

None.



--------------------------------------------------------------------------------

Schedule 5.02(a)

Liens

None.



--------------------------------------------------------------------------------

Schedule 5.02(e)

Subsidiary Indebtedness

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

Date: ___________, _____

To: JPMorgan Chase Bank, N.A., as Administrative Agent

500 Stanton Christiana Rd, NCC5, Floor 01

Newark, DE 19713

Attention: Jane Lesko

Telephone: 302-634-1704

Telecopy No.: 201-244-3500

Email: jane.lesko@jpmorgan.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of November 18,
2020 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among STERIS plc, STERIS Limited, Synergy
Health Limited, STERIS Corporation, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the Guarantors and Lenders from time to time party thereto.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

The Borrower executing this notice hereby requests a Borrowing in accordance
with Section 2.02 of the Credit Agreement:

 

  1.

On                                          
                                        (a Business Day).

 

  2.

By ___________, the applicable Borrower.1.

 

  3.

Type of Borrowing (Base Rate Advance or Eurocurrency Rate Advance):
                                         
                                       

 

  4.

In the aggregate principal amount of                                      .

 

  5.

Initial Interest Period (if a Eurocurrency Rate Advance):      months.2

 

1 

NTD: Insert the identity of the applicable Borrower.

2 

NTD: To be an Interest Period of one week or one, two, three or six months (in
each case, subject to availability), or such other period that is twelve months
or less requested by the applicable Borrower and consented to by all the
Lenders.



--------------------------------------------------------------------------------

  6.

[The location and number of the applicable Borrower’s account to which the
proceeds of the Borrowing are to be disbursed has been previously provided to
the Administrative Agent in writing and the Administrative Agent is authorized
to send such proceeds to such account;] [The Borrower hereby designates the
following account for the disbursement of the proceeds of the Borrowing, and the
Administrative Agent is authorized to send such proceeds to the following
account and to disregard any previously provided account instructions when
distributing the proceeds of this Borrowing: ________________]

 

  7.

If conditioned on the occurrence of any event, description of such event:
____________________________________________________

[Signature Page Follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Notice of Borrowing to be
executed and delivered as of the date first above written.

 

[STERIS plc]

[STERIS Limited]

[Synergy Health Limited]

[STERIS Corporation]3

By:                                                                
                 

Name:                                                                
             

Title:                                                                
                 

 

 

3 

NTD: Insert the name of the applicable Borrower.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Assignment Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement defined below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Assignment Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

4



--------------------------------------------------------------------------------

1. Assignor[s]: ______________________________

 

                                                             

[Assignor [is] [is not] a Defaulting Lender]

2. Assignee[s]: ______________________________

 

                                                             

[for each Assignee, indicate [Affiliate] of [identify Lender]]

3. Borrower(s): ______________________________

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement: Term Loan Agreement, dated as of November 18, 2020 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among STERIS plc, STERIS Limited, Synergy Health
Limited, STERIS Corporation, JPMorgan Chase Bank, N.A., as Administrative Agent
and the Guarantors and the Lenders from time to time party thereto. Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

6. Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6      Aggregate Amount
of Commitment /
Advances
for all Lenders7      Amount of
Commitment/
Advances
Assigned      Percentage
Assigned of
Commitment/
Advances8      CUSIP
Number         $ ________________      $ _________        ____________%        
   $ ________________      $ _________        ____________%            $
________________      $ _________        ____________%     

 

 

 

 

 

5 

List each Assignor, as appropriate.

6 

List each Assignee and, if available, its market entity identifier, as
appropriate.

7 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the trade date and the Assignment Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.

 

5



--------------------------------------------------------------------------------

[7. Trade Date: __________________]9

Assignment Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE ASSIGNMENT DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

 

9 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the trade date.

 

6



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR[S]10

[NAME OF ASSIGNOR]

By:

 

             

Name:

Title:

[NAME OF ASSIGNOR]

By:

 

     

Name:

Title:

ASSIGNEE[S]11

[NAME OF ASSIGNEE]

By:

 

     

Name:

Title:

[NAME OF ASSIGNEE]

By:

 

     

Name:

Title:

 

 

 

10 

Add additional signature blocks as needed. Include both fund/pension plan and
manager making the trade (if applicable).

11 

Add additional signature blocks as needed.

 

7



--------------------------------------------------------------------------------

[Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as

    Administrative Agent

By:

 

             

Name:

Title:]12

 

 

12 

In the case of an assignment to any other Lender or an Affiliate of any Lender,
no consent shall be required from the Administrative Agent, provided that in
each such case prior notice thereof shall have been given to the Borrowers and
the Administrative Agent.

 

8



--------------------------------------------------------------------------------

[Consented to:

STERIS plc

By:

 

             

Name:

Title:

STERIS Limited

By:

 

 

Name:

Title:

Synergy Health Limited

By:

 

 

Name:

Title:

STERIS Corporation

By:

 

 

Name:

Title:]13

 

 

13 

(A) The consent of the Borrowers shall not be required while an Event of Default
has occurred and is continuing, (B) the consent of the Borrowers shall be deemed
given if the Borrowers shall not have objected within 10 Business Days following
receipt of written notice of such proposed assignment, and (C) in the case of an
assignment to any other Lender or an Affiliate of any Lender, no consent shall
be required from the Borrowers with respect to assignments by any Lender to its
Affiliate or to another Lender, provided that in each such case prior notice
thereof shall have been given to the Borrowers and the Administrative Agent.

 

9



--------------------------------------------------------------------------------

Annex 1

[___________________]14

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.07 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.07 of the Credit Agreement), (iii) from and after the Assignment Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 4.01(e) or 5.01(j) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase [the][such]
Assigned Interest, (vi) the Loan Documents set forth the terms of a commercial
lending facility, (vii) it is engaged in making, acquiring or holding
[the][such] Assigned Interest in the ordinary course of business, and not for
the purpose of purchasing, acquiring or holding any other type of financial
instrument (and [the][each] Assignee agrees not to assert a claim in
contravention of the foregoing), (viii) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (ix) if it is a foreign Lender,
attached hereto is any

 

14 

Describe Credit Agreement at option of Administrative Agent.

 

10



--------------------------------------------------------------------------------

documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. UK Tax Matters.15

2.1 The New Lender confirms, for the benefit of the Administrative Agent and
without any liability to any Loan Party, that it is:

(a) [a Qualifying Lender (other than a Treaty Lender);]

(b) [a Treaty Lender;]

(c) [not a Qualifying Lender].16

2.2 [The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document is either:

 

  (a)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b)

a partnership each member of which is:

 

  (i)

a company so resident in the United Kingdom; or

 

  (ii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance and
falls to it by reason of Part 17 of the CTA; or

 

  (c)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
chargeable interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.]17

 

15 

The following confirmations should be included, as applicable, in respect of the
assignment of a loan made to STERIS plc or any Borrower incorporated or resident
for tax purposes in the United Kingdom.

16 

Delete as applicable – each New Lender is required to confirm which of these
three categories it falls within.

17 

Include if New Lender comes within paragraph (i)(2) of the definition of
Qualifying Lender.

 

11



--------------------------------------------------------------------------------

2.3 [The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [    ]) and is tax resident in [    ]18, so
that interest payable to it by borrowers is generally subject to the full
exception from UK withholding tax, and requests that the Borrower notify:

 

  (a)

each relevant Borrower which is a party as a Borrower as at the Transfer Date;
and

 

  (b)

each relevant Borrower which becomes a Borrower after the Transfer Date,

that it wishes that scheme to apply to the Credit Agreement.]19]

3. Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Assignment Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Assignment Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Assignment Date to [the][the relevant] Assignee.

4. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance that
is an Electronic Signature transmitted by telecopy, facsimile or in a pdf or
similar file shall be effective as delivery of a manually executed counterpart
of this Assignment and Acceptance; provided, without limiting the foregoing,
(i) to the extent the Administrative Agent has agreed to accept any Electronic
Signature, the Administrative Agent, each of the Lenders and each of the
Borrowers shall be entitled to rely on such Electronic Signature purportedly
given by or on behalf of [the][each] Assignor, [the][each] Assignee or any other
party without further verification thereof and without any obligation to review
the appearance or form of any such Electronic Signature and (ii) upon the
reasonable request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, [the][each] Assignor, [the][each]
Assignee and each party hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders, and the Borrowers and the other Loan Parties, Electronic
Signatures transmitted by telecopy, emailed pdf or any other electronic means
that reproduces an image of an actual executed signature page and/or any
electronic images of this Assignment and Acceptance shall have the same legal
effect, validity and enforceability as any paper original, (ii) each other party
hereto may, at its option, create one or more copies of this Assignment and
Acceptance in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper

 

18 

Insert jurisdiction of tax residence.

19 

Include if New Lender holds a passport under the HMRC DT Treaty Passport scheme
and wishes that scheme to apply to the Credit Agreement.

 

12



--------------------------------------------------------------------------------

document (and all such electronic records shall be considered an original for
all purposes and shall have the same legal effect, validity and enforceability
as a paper record), (iii) waives any argument, defense or right to contest the
legal effect, validity or enforceability of this Assignment and Acceptance based
solely on the lack of paper original copies of this Assignment and Acceptance,
including with respect to any signature pages thereto and (iv) waives any claim
against any other party hereto or any Related Party of any such Person for any
losses, claims (including intraparty claims), demands, damages, penalties or
liabilities of any kind arising solely from reliance by any party hereto on or
use of Electronic Signatures and/or transmissions by telecopy, emailed pdf or
any other electronic means that reproduces an image of an actual executed
signature page, including any losses, claims (including intraparty claims),
demands, damages, penalties or liabilities of any kind arising as a result of
the failure of [the][each] Assignor or [the][each] Assignee to use any available
security measures in connection with the execution, delivery or transmission of
any Electronic Signature. This Assignment and Acceptance shall be governed by,
and construed in accordance with, the law of the State of New York.

 

13



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-US Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of November 18,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among STERIS plc, STERIS Limited, Synergy Health Limited,
STERIS Corporation, JPMorgan Chase Bank, N.A., as Administrative Agent, and each
Lender and Guarantor from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
ten percent shareholder of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the applicable Borrower as described
in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

             

 

Name:

 

Title:

Date: __________, 20[    ]

 

14



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-US Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of November 18,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among STERIS plc, STERIS Limited, Synergy Health Limited,
STERIS Corporation, JPMorgan Chase Bank, N.A., as Administrative Agent, and each
Lender and Guarantor from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the applicable
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, and (iv) it is not a controlled foreign corporation related to the
applicable Borrower as described in Section 881(c)(3)(C) of the Internal Revenue
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

             

 

Name:

 

Title:

Date: __________, 20[    ]

 

15



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-US Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Agreement dated as of November 18,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among STERIS plc, STERIS Limited, Synergy Health Limited,
STERIS Corporation, JPMorgan Chase Bank, N.A., as Administrative Agent, and each
Lender and Guarantor from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
applicable Borrower as described in Section 881(c)(3)(C) of the Internal Revenue
Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

             

 

Name:

 

Title:

Date: __________, 20[    ]

 

16



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-US Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Agreement dated as of November 18,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among STERIS plc, STERIS Limited, Synergy Health Limited,
STERIS Corporation, JPMorgan Chase Bank, N.A., as Administrative Agent, and each
Lender and Guarantor from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
applicable Borrower as described in Section 881(c)(3)(C) of the Internal Revenue
Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

17



--------------------------------------------------------------------------------

[NAME OF LENDER]

By:

 

             

 

Name:

 

Title:

Date: __________, 20[    ]

 

18



--------------------------------------------------------------------------------

Exhibit D

[FORM OF] GUARANTOR JOINDER AGREEMENT

This Guarantor Joinder Agreement (this “Agreement”) dated as of [    ] is made
by each of the parties on Schedule I hereto (the “Additional Guarantors”), in
favor of JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) for the Lenders under the Credit Agreement referred
to below.

RECITALS

WHEREAS, reference is made to the Term Loan Agreement dated as of November 18,
2020 (as amended, amended and restated, supplemented or otherwise modified and
in effect on the date hereof, the “Credit Agreement”), among STERIS plc, STERIS
Limited, Synergy Health Limited, STERIS Corporation, as Borrowers, the
Guarantors party thereto from time to time, the Lenders parties thereto and the
Administrative Agent.

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Advances to the Borrowers upon the terms and subject to the conditions set
forth therein;

WHEREAS, each Additional Guarantor is a wholly-owned Subsidiary of the Reporting
Entity;

WHEREAS, the proceeds of the Advances will be used in part to enable the
Borrowers to make valuable transfers to the Additional Guarantors in connection
with the operation of their respective businesses; and

WHEREAS, each Additional Guarantor acknowledges that it will derive a
substantial direct or indirect benefit from the making of the Advances.

Accordingly, the parties hereto agree as follows:

Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein.

Section 2. Joinder. As of the date hereof, each Additional Guarantor hereby
agrees that it shall become a “Guarantor” under and for all purposes of the
Credit Agreement with the same force and effect as if originally named therein
as a Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor under the
Credit Agreement and the other Loan Documents, including those set forth in
ARTICLE VIII of the Credit Agreement.

Section 3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 4. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which

 

19



--------------------------------------------------------------------------------

when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement that is an Electronic
Signature transmitted by telecopier, facsimile or in a pdf or similar file shall
be effective as delivery of a manually executed counterpart of this Agreement;
provided, without limiting the foregoing, (i) to the extent the Administrative
Agent has agreed to accept any Electronic Signature, the Administrative Agent
and each of the Lenders shall be entitled to rely on such Electronic Signature
purportedly given by or on behalf of any Additional Guarantors without further
verification thereof and without any obligation to review the appearance or form
of any such Electronic Signature and (ii) upon the reasonable request of the
Administrative Agent or any Lender, any Electronic Signature shall be promptly
followed by a manually executed counterpart. Without limiting the generality of
the foregoing, each Additional Guarantors hereby (i) agrees that, for all
purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders, and the Borrowers and the other
Loan Parties, Electronic Signatures transmitted by telecopy, emailed pdf or any
other electronic means that reproduces an image of an actual executed signature
page and/or any electronic images of this Agreement shall have the same legal
effect, validity and enforceability as any paper original, (ii) each party
hereto may, at its option, create one or more copies of this Agreement in the
form of an imaged electronic record in any format, which shall be deemed created
in the ordinary course of such Person’s business, and destroy the original paper
document (and all such electronic records shall be considered an original for
all purposes and shall have the same legal effect, validity and enforceability
as a paper record), (iii) waives any argument, defense or right to contest the
legal effect, validity or enforceability of this Agreement based solely on the
lack of paper original copies of this Agreement, including with respect to any
signature pages thereto and (iv) waives any claim against any other party hereto
or any Related Party of any such Person for any losses, claims (including
intraparty claims), demands, damages, penalties or liabilities of any kind
arising solely from reliance by any party hereto on or use of Electronic
Signatures and/or transmissions by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page,
including any losses, claims (including intraparty claims), demands, damages,
penalties or liabilities of any kind arising as a result of the failure of any
Additional Guarantors to use any available security measures in connection with
the execution, delivery or transmission of any Electronic Signature.

Section 5. Miscellaneous. This Agreement shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Guarantors have caused this Guarantor Joinder
Agreement to be duly executed and delivered as of the day and year first above
written.

 

[             ]1

By:

 

             

 

Name:

 

Title:

Acknowledged:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:

 

             

 

Name:

 

Title:

 

1 

Insert applicable legal names

[Guarantor Joinder Agreement]



--------------------------------------------------------------------------------

Schedule I

[            ]2

 

2 

Insert applicable legal names

 

22